16-10992-smb       Doc 5576       Filed 10/12/18 Entered 10/12/18 13:59:19                 Main Document
                                               Pg 1 of 22


                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF NEW YORK

                                                      :
 In re:                                               : Chapter 11
                                                      :
 SUNEDISON, INC., et al.,                             : Case No. 16-10992 (SMB)
                                                      :
                 Reorganized Debtors.1                : (Jointly Administered)
                                                      :
                                                      :

                                      AFFIDAVIT OF SERVICE

        I, Robert J. Rubel, depose and say that I am employed by Prime Clerk LLC (“Prime
 Clerk”), the claims and noticing agent for the Reorganized Debtors in the above-captioned
 chapter 11 cases.

        On October 9, 2018, at my direction and under my supervision, employees of Prime
 Clerk caused the following document to be served by the method set forth on (1) the Core/2002
 Service List attached hereto as Exhibit A and (2) the Notice Parties Service List attached hereto
 as Exhibit B:

         SunEdison Litigation Trust's Second Motion for Order Extending Time for Service of
          Process in Certain Adversary Proceedings [Docket No. 5573]



 1 The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s tax
 identification number are as follows: SunEdison, Inc. (5767); SunEdison DG, LLC (N/A); SUNE Wind Holdings,
 Inc. (2144); SUNE Hawaii Solar Holdings, LLC (0994); First Wind Solar Portfolio, LLC (5014); First Wind
 California Holdings, LLC (7697); SunEdison Holdings Corporation (8669); SunEdison Utility Holdings, Inc.
 (6443); SunEdison International, Inc. (4551); SUNE ML 1, LLC (3132); MEMC Pasadena, Inc. (5238); Solaicx
 (1969); SunEdison Contracting, LLC (3819); NVT, LLC (5370); NVT Licenses, LLC (5445); Team-Solar, Inc.
 (7782); SunEdison Canada, LLC (6287); Enflex Corporation (5515); Fotowatio Renewable Ventures, Inc. (1788);
 Silver Ridge Power Holdings, LLC (5886); SunEdison International, LLC (1567); Sun Edison LLC (1450);
 SunEdison Products Singapore Pte. Ltd. (7373); SunEdison Residential Services, LLC (5787); PVT Solar, Inc.
 (3308); SEV Merger Sub Inc. (N/A); Sunflower Renewable Holdings 1, LLC (6273); Blue Sky West Capital, LLC
 (7962); First Wind Oakfield Portfolio, LLC (3711); First Wind Panhandle Holdings III, LLC (4238); DSP
 Renewables, LLC (5513); Hancock Renewables Holdings, LLC (N/A); Buckthorn Renewables Holdings, LLC
 (7616); Greenmountain Wind Holdings, LLC (N/A); Rattlesnake Flat Holdings, LLC (N/A); Somerset Wind
 Holdings, LLC (N/A); SunE Waiawa Holdings, LLC (9757); SunE MN Development, LLC (8669); SunE MN
 Development Holdings, LLC (5388); SunE Minnesota Holdings, LLC (8926); TerraForm Private Holdings LLC
 (5993); SunEdison Products, LLC (3557); Hudson Energy Solar Corporation (1344); SunE REIT-D PR, LLC
 (2171); First Wind Energy, LLC (5519); First Wind Holdings, LLC (4445); Vaughn Wind, LLC (9605); Maine
 Wind Holdings, LLC (4825); SunEdison International Construction, LLC (6257); and EchoFirst Finance Co., LLC
 (1607). The address of the Reorganized Debtors’ corporate headquarters is Two CityPlace Drive, 2nd Floor, St.
 Louis, Missouri, 63141. Everstream HoldCo Fund I, LLC (9564) is a Debtor in the Chapter 11 Cases (as defined
 herein) but is not a Reorganized Debtor.
16-10992-smb   Doc 5576   Filed 10/12/18 Entered 10/12/18 13:59:19   Main Document
                                       Pg 2 of 22
16-10992-smb   Doc 5576   Filed 10/12/18 Entered 10/12/18 13:59:19   Main Document
                                       Pg 3 of 22


                                    Exhibit A
                                                  16-10992-smb                        Doc 5576                Filed 10/12/18 Entered 10/12/18 13:59:19                                   Main Document
                                                                                                                           Pg 4 of 22
                                                                                                                                Exhibit A
                                                                                                                          Core/2002 Service List
                                                                                                                         Served as set forth below


                             DESCRIPTION                                                   NAME                                                        ADDRESS                                                EMAIL                    METHOD OF SERVICE
                                                                                                                      Attn: Irvin Schlussel
                                                                                                                      3900 N Hills Drive Apt 314
Official Committee of Unsecured Creditors                        Advantage Opportunities Fund, LP                     Hollywood FL 33021‐2540                                                                                      First Class Mail
                                                                                                                      Attn: Jason L Margolin
                                                                                                                      401 E. Jackson Street
                                                                                                                      Suite 1700
Counsel to Kforce, Inc.                                          Akerman LLP                                          Tampa  FL 33602                                                    jason.margolin@akerman.com                Email
                                                                                                                      Attn: Susan F Balaschak
                                                                                                                      666 Fifth Avenue
                                                                                                                      20th Fl
Counsel to Kforce, Inc.                                          Akerman LLP                                          New York NY 10103                                                  susan.balaschak@akerman.com               Email
                                                                                                                      Attn: Arik Preis, Kristine Manoukian, Daniel H. Golden, Deborah 
                                                                                                                      Newman, David M. Zensky                                            apreis@akingump.com
                                                                                                                      One Bryant Park                                                    dgolden@akingump.com
Counsel to the Steering Committee of Second Lien Creditors &                                                          Bank of America Tower                                              djnewman@akingump.com
The Tranche B Lenders/Steering Committee                         Akin Gump Strauss Hauer & Field, LLP                 New York NY 10036‐6745                                             dzensky@akingump.com                      First Class Mail and Email
                                                                                                                      Attn: Michael Lutgring
                                                                                                                      451 Florida Street
Official Committee of Unsecured Creditors                        Albemarle Corporation                                Baton Rouge LA 70801                                                                                         First Class Mail
                                                                                                                      Attn: Melinda C. Franek, VP
                                                                                                                      2 Greenwich Plaza
                                                                                                                      4th Floor
Official Committee of Unsecured Creditors                        AQR DELTA Master Account, L.P.                       Greenwich CT 06830                                                                                           First Class Mail
                                                                                                                      Attn: Hubert H. Kuo, Esq.
                                                                                                                      2301 Dupont Drive
                                                                                                                      Suite 510
Counsel to Motech Industries Inc.                                Ardent Law Group, P.C.                               Irvine CA 92612                                                    hkuo@ardentlawgroup.com                   Email
                                                                                                                      Attn: James W. Grudus & C. Nicole Gladden
                                                                                                                      One AT&T Way                                                       jg5786@att.com
AT&T Services Inc.                                               AT&T Services Inc.                                   Bedminster NJ 07921                                                gn235y@att.com                            Email
                                                                                                                      Attn: Juandisha M. Harris, Assistant Attorney General
                                                                                                                      Cadillac Place, Suite 10‐200
                                                                                                                      3030 W. Grand Boulevard
Attorney General for the State of Michigan                       Attorney General for the State of Michigan           Detroit MI 48202                                                   harrisj12@michigan.gov                    Email
                                                                                                                      Attn: C. Luckey McDowell & Ian E. Roberts
                                                                                                                      2001 Ross Avenue
                                                                                                                      Suite 700                                                          luckey.mcdowell@bakerbotts.com
Counsel to NRG Renew LLC and NRG Energy Inc.                     Baker Botts L.L.P.                                   Dallas  TX 75201                                                   ian.roberts@bakerbotts.com                Email
                                                                                                                      Attn: Brent Weisenberg, Esq.
Counsel to BIT Holdings Seventy‐One, Inc. & E.I. du Pont de                                                           919 Third Avenue
Nemours and Company                                              Ballard Spahr LLP                                    New York NY  10022                                                 weisenbergb@ballardspahr.com              Email
                                                                                                                      Attn: Matthew G. Summers, Esq.
                                                                                                                      919 N. Market Street
                                                                                                                      11th Floor
Counsel to BIT Holdings Seventy‐One, Inc.                        Ballard Spahr LLP                                    Wilmington DE 19801                                                summersm@ballardspahr.com                 Email
                                                                                                                      Attn: Tobey M. Daluz, Esq.
                                                                                                                      919 N. Market Street, 11th Floor
Counsel to E.I. du Pont de Nemours and Company                   Ballard Spahr LLP                                    Wilmington DE 19801                                                daluzt@ballardspahr.com                   Email
Counsel to The Comptroller of Public Accounts of the State of                                                         Attn: Kimberly A. Walsh, Assistant Attorney General
Texas ("Comptroller") and The Texas Workforce Commission                                                              P.O. Box 12548
("TWC")                                                          Bankruptcy & Collections Division                    Austin TX 78711‐2548                                               Kimberly.Walsh@texasattorneygeneral.gov   Email
                                                                                                                      Attn: Gregory G. Vizza, Esquire
                                                                                                                      One Logan Square
                                                                                                                      130 North 18th Street
Counsel to Woongjin Energy Co. Ltd.                              Blank Rome                                           Philadelphia PA 19103‐6998                                         Vizza@BlankRome.com                       Email




             In re: SunEdison, Inc., et al.
             Case No. 16‐10992 (SMB)                                                                                            Page 1 of 14
                                                   16-10992-smb                       Doc 5576               Filed 10/12/18 Entered 10/12/18 13:59:19                         Main Document
                                                                                                                          Pg 5 of 22
                                                                                                                                      Exhibit A
                                                                                                                                 Core/2002 Service List
                                                                                                                                Served as set forth below


                             DESCRIPTION                                                         NAME                                                         ADDRESS                                EMAIL       METHOD OF SERVICE
                                                                                                                             Attn: Michael B. Schaedle, Esquire
                                                                                                                             The Chrysler Building
                                                                                                                             405 Lexington Avenue
Counsel to Woongjin Energy Co. Ltd.                               Blank Rome                                                 New York NY 10174‐0208                           Schaedle@BlankRome.com         Email
                                                                                                                             Attn: George F. Kubin
                                                                                                                             1600 Broadway
                                                                                                                             3rd Floor
Official Committee of Unsecured Creditors                         BOKF, N.A., as Indenture Trustee                           Denver  CO 80202                                                                First Class Mail
                                                                                                                             Attn: Wanda Borges
                                                                                                                             575 Underhill Blvd
                                                                                                                             Suite 118
Counsel to Walters Wholesale Electric Company                     Borges & Associates, LLC                                   Syosset NY 11791                                 bankruptcy@borgeslawllc.com    Email
                                                                                                                             Attn: Andrew Hall
                                                                                                                             5005 Texas Street
                                                                                                                             Suite 400
Counsel to Borrego Solar Systems, Inc.                            Borrego Solar Systems, Inc.                                San Diego CA 92108                               andrewhall@borregosolar.com    Email
                                                                                                                             Attn: Frank Bottini, Esq. & Albert Chang, Esq.
                                                                                                                             7817 Ivanhoe Avenue
Counsel to Alexander Usenko, Julie Dull, Erin O'Day and Robert                                                               Suite 102
Linton                                                          Bottini & Bottini, Inc.                                      La Jolla CA 92037                                mail@bottinilaw.com            Email
                                                                                                                             Attn: Raymond A. Bragar, Lawrence P. Eagel
                                                                                                                             885 Third Avenue
Counsel to Abraham, Fruchter, & Twersky, LLP., counsel for                                                                   Suite 3040                                       bragar@bespc.com
Pyramid Holdings, Inc. Lead Plaintiff in re Terraform Global, Inc. Bragar Eagel & Squire, P.C.                               New York NY 10022                                eagel@bespc.com                Email
                                                                                                                             Attn: Donald K. Ludman
                                                                                                                             6 North Broad Street
                                                                                                                             Suite 100
Counsel to SAP America, Inc.                                      Brown & Connery, LLP                                       Woodbury NJ 08096                                dludman@brownconnery.com       Email
                                                                                                                             Attn: Lloyd A. Palans & Brian C. Walsh
                                                                                                                             211 North Broadway                               lapalans@bryancave.com
Counsel to SunEdison Semiconductor Limited                        Bryan Cave, LLP                                            St. Louis MO 63102                               brian.walsh@bryancave.com      Email
                                                                                                                             Attn: Shawn M. Christianson
                                                                                                                             55 Second Street
                                                                                                                             17th Floor
Oracle America, Inc. successor‐in‐interest to Oracle USA Inc.     Buchalter Nemer, A Professional Corporation                San Francisco CA 94105‐3493                      schristianson@buchalter.com    Email
                                                                                                                             Attn: Connor M. Day, Esq.
                                                                                                                             2033 N. Main Street
                                                                                                                             Suite 720
Counsel to State Roofing Systems, Inc.                            Buchman Provine Brothers Smith LLP                         Walnut Creek CA 94596                            rbrothers@bpbsllp.com          Email
                                                                                                                             Attn: Frederick J. Klorczyk III
                                                                                                                             888 Seventh Ave
Counsel to Norene French as Class Representative                  Bursor & Fisher, P.A.                                      New York NY 10019                                fklorczyk@bursor.com           Email
                                                                                                                             Attn: Matthew C. Heyn, Deputy Attorney General
                                                                                                                             300 South Spring Street
                                                                                                                             Suite 1702
Counsel to California Department of General Services (“DGS”)      California Department of Justice, Business & Tax Section   Los Angeles CA 90013                             matthew.heyn@doj.ca.gov        Email
                                                                                                                             SunEdison Chambers Copy
                                                                                                                             US Bankruptcy Court SDNY
                                                                                                                             One Bowling Green
Chambers of Honorable Judge Stuart M. Bernstein                   Chambers of Honorable Stuart M. Bernstein                  New York NY 10004‐1408                                                          Overnight Mail
                                                                                                                             Attn: James M. Heiser
                                                                                                                             111 W. Monroe Street
Counsel to PNC Energy Capital, LLC                                Chapman and Cutler LLP                                     Chicago IL 60603                                 heiser@chapman.com             Email
                                                                                                                             Attn: Steven Wilamowsky
                                                                                                                             1270 Avenue of the Americas
Counsel to PNC Energy Capital LLC                                 Chapman and Cutler LLP                                     New York NY 10020                                wilamowsky@chapman.com         Email




             In re: SunEdison, Inc., et al.
             Case No. 16‐10992 (SMB)                                                                                                  Page 2 of 14
                                                     16-10992-smb                        Doc 5576               Filed 10/12/18 Entered 10/12/18 13:59:19                                             Main Document
                                                                                                                             Pg 6 of 22
                                                                                                                                  Exhibit A
                                                                                                                            Core/2002 Service List
                                                                                                                           Served as set forth below


                             DESCRIPTION                                                         NAME                                                    ADDRESS                                                           EMAIL       METHOD OF SERVICE
                                                                                                                        Attn: Charles E. Boulbol
                                                                                                                        26 Broadway
                                                                                                                        17th Floor
Counsel for Russell Reynolds Associates, Inc.                        Charles E. Boulbol, P.C.                           New York NY 10004                                                            rtrack@msn.com                Email
                                                                                                                        Attn: Stephanie Profit, Tax Collector Attorney
                                                                                                                        Office of the Treasurer/Tax Collector ‐ Legal Section
                                                                                                                        P.O. Box 7027
Counsel for the City and County of San Francisco                     City and County of San Francisco                   San Francisco CA 94120‐7027                                                  phil.delacruz@sfgov.org       Email
                                                                                                                        Attn: Lisa M. Schweitzer, Thomas S. Kesseler, & Jane VanLare                 lschweitzer@cgsh.com
                                                                                                                        One Liberty Ave                                                              jvanlare@cgsh.com
Counsel to SMP Ltd.                                                  Cleary Gottlieb Steen & Hamilton LLP               New York NY 10006                                                            tkessler@cgsh.com             Email
                                                                                                                        Attn: Gregg M. Ficks
                                                                                                                        One Montgomery Street
                                                                                                                        Suite 3000
Counsel for 1031, 1035, 1039 North McDowell, LLC                     Coblentz, Patch, Duffy & Bass LLP                  San Francisco CA 94104                                                       gficks@coblentzlaw.com        Email
Counsel to United Steel, Paper and Forestry, Rubber,                                                                    Attn: Richard M. Seltzer
Manufacturing, Energy, Allied Industrial and Service Workers                                                            330 West 42nd Street
International Union, AFL‐CIO                                         Cohen, Weiss & Simon, LLP                          New York NY 10036                                                            rseltzer@cwsny.com            Email
                                                                                                                        Attn: Daniel F.X. Geoghan, Esq.
                                                                                                                        1325 Avenue of the Americas
                                                                                                                        19th Floor
Counsel to Albemarle Corporation (“Albemarle”)                       Cole Schotz P.C.                                   New York NY 10019                                                            dgeoghan@coleschotz.com       Email
                                                                                                                        Attn: Norman L. Pernick, Esq.
                                                                                                                        500 Delaware Avenue
                                                                                                                        Suite 1410
Counsel to Albemarle Corporation (“Albemarle”)                       Cole Schotz P.C.                                   Wilmington DE 19801                                                          npernick@coleschotz.com       Email
                                                                                                                        Attn: Rebecca Hollander, Esq.
                                                                                                                        Court Plaza North
                                                                                                                        25 Main Street
Counsel to Albemarle Corporation (“Albemarle”)                       Cole Schotz P.C.                                   Hackensack NJ 07601                                                          rhollander@coleschotz.com     Email
                                                                                                                        Attn: Robert L. Eisenbach III
                                                                                                                        101 California Street
                                                                                                                        5th Floor
Counsel to Enphase Energy, Inc.                                      Cooley LLP                                         San Francisco CA 94111‐5800                                                  reisenbach@cooley.com         Email
                                                                                                                        Attn: Paul Zumbro
                                                                                                                        Worldwide Plaza
Counsel to Orion US Holdings 1 L.P., BRE TERP Holdings Inc. and                                                         825 Eighth Avenue
BRE GLBL Holdings Inc.                                           Cravath, Swaine & Moore LLP                            New York NY 10019                                                            pzumbro@cravath.com           Email
                                                                                                                        Attn: Michael J Joyce
                                                                                                                        913 North Market Street
                                                                                                                        11th Floor
Counsel to S&C Electric Company                                      Cross & Simon LLC                                  Wilmington DE 19801                                                          mjoyce@crosslaw.com           Email
                                                                                                                        Attn: Richard L. Currier, Esq.
                                                                                                                        55 North Street
Counsel to Town of Mars Hill                                         Currier & Trask, P.A.                              Presque Isle ME 04769                                                        rcurrier@curriertrask.com     Email

                                                                                                                        Attn: Steven J. Reisman, Esq., James V. Drew, Esq. & Cindi M. Giglio, Esq.   sreisman@curtis.com
Counsel to Flextronics Industrial Ltd., Flextronics International                                                       101 Park Avenue                                                              jdrew@curtis.com
Europe B.V. and Flextronics International Asia‐Pacific Ltd.          Curtis, Mallet‐Prevost, Colt & Mosle LLP           New York NY 10178‐0061                                                       cgiglio@curtis.com            Email
                                                                                                                        Attn: Martin Lebwohl
                                                                                                                        1166 Avenue of the Americas
                                                                                                                        9th Floor
Official Committee of Unsecured Creditors                            D.E. Shaw Composite Holdings, LLC                  New York NY 10036                                                                                          First Class Mail
                                                                                                                        Attn: Marshall Huebner, James Windels, Michael Russano
                                                                                                                        450 Lexington Avenue
Counsel for Independent Directors of SunEdison                       Davis Polk & Wardwell LLP                          New York NY 10017                                                            SunEdDPW@davispolk.com        Email




             In re: SunEdison, Inc., et al.
             Case No. 16‐10992 (SMB)                                                                                              Page 3 of 14
                                                   16-10992-smb                      Doc 5576                Filed 10/12/18 Entered 10/12/18 13:59:19                                      Main Document
                                                                                                                          Pg 7 of 22
                                                                                                                               Exhibit A
                                                                                                                          Core/2002 Service List
                                                                                                                         Served as set forth below


                             DESCRIPTION                                                      NAME                                                  ADDRESS                                                       EMAIL              METHOD OF SERVICE
                                                                                                                     Attn: Eric C. Cotton Deputy General Counsel & Corporate Compliance 
                                                                                                                     Officer
                                                                                                                     3300 Enterprise Parkway
Counsel to DDR Corp.                                               DDR Corp.                                         Beachwood OH 44122                                                    Ecotton@ddr.com                       Email
Counsel to Madison Dearborn Capital Partners IV, L.P.; D. E. 
Shaw Composite Holdings, L.L.C.; D. E. Shaw CF‐SP Series 1 MWP 
Acquisition, L.L.C.; D. E. Shaw CF‐SP Series 13‐04, L.L.C.; D. E. 
Shaw CF‐SP Series 8‐01, L.L.C.; D. E. Shaw CF‐SP Series 11‐06,                                                       Attn: Shannon Rose Selden, Erica S. Weisgerber, My Chi                srselden@debevoise.com
L.L.C.; D. E. Shaw CF‐SP Series 10‐07, L.L.C.;and D. E. Shaw                                                         919 Third Avenue                                                      eweisgerber@debevoise.com
Renewable Investments, L.L.C.                                      Debevoise & Plimpton LLP                          New York NY 10022                                                     mcto@debevoise.com                    Email
                                                                                                                     Attn: Carole Neville, Esq
                                                                                                                     1221 Avenue of the Americas
Counsel to Jinneng Clean Energy Technology Ltd.                  Dentons US LLP                                      New York NY 10020                                                     carole.neville@dentons.com            Email
                                                                                                                     Attn: Adam L. Rosen and Sheryl P. Giugliano
                                                                                                                     489 Fifth Avenue, 21st Floor                                          arosen@diamondmccarthy.com
Co‐counsel to interested party, Paul J. Gaynor                   Diamond McCarthy LLP                                New York NY 10017                                                     sgiugliano@diamondmccarthy.com        Email
                                                                                                                     Attn: Grace Winkler Cranley, Esq.
                                                                                                                     227 West Monroe Street
                                                                                                                     Suite 3850
Counsel to RLI Insurance Company                                 Dinsmore & Shohl LLP                                Chicago IL 60606                                                      grace.cranley@dinsmore.com            Email
                                                                                                                     Attn: Seth A. Abrams
                                                                                                                     40 Wall Street
                                                                                                                     28th Floor
Counsel for Atlantic Specialty Insurance Company                 Donnelly Minter & Kelly, LLC                        New York NY 10005                                                     sabrams@dmklawgroup.com               Email
                                                                                                                     Attn: Eric Lopez Schnabel, Esq. & Jessica D. Mikhailevich, Esq.
                                                                                                                     51 W. 52nd Street                                                     schnabel.eric@dorsey.com
Counsel to Basin Electric Power Cooperative                      Dorsey & Whitney LLP                                New York NY 10019                                                     mikhailevich.jessica@dorsey.com       Email
                                                                                                                     Attn: Monica Clark, Esq.
                                                                                                                     50 South Sixth Street
                                                                                                                     Suite 1500
Counsel to Basin Electric Power Cooperative                      Dorsey & Whitney LLP                                Minneapolis MN 55402‐1498                                             clark.monica@dorsey.com               Email
                                                                                                                     Attn: Alana R. Bartley, Esq.
                                                                                                                     555 Hudson Valley Avenue
                                                                                                                     Suite 100
Counsel to Drake Loeb PLLC                                       Drake Loeb PLLC                                     New Windsor NY 12553                                                  abartley@drakeloeb.com                Email
                                                                                                                     Attn: JoAnne M. Bonacci, Esq. & Paul M. McCormick, Esq.
                                                                                                                     26 Columbia Turnpike, Suite 101, North Entrance                       jbonacci@dbplawfirm.com
Counsel for RLI Insurance Company                                Dreifuss Bonacci & Parker, PC                       Florham Park NJ 07932                                                 pmccormick@dbplawfirm.com             Email
                                                                                                                     Attn: James H. Millar
                                                                                                                     1177 Avenue of the Americas
                                                                                                                     41st Floor
Counsel to Second Lien Claimants                                 Drinker Biddle & Reath LLP                          New York NY 10036                                                     james.millar@dbr.com                  Email
Counsel for Oklahoma Firefighters Pension and Retirement 
System, Omega Capital, Investors, L.P., Omega Capital Partners, 
L.P., Omega Equity Investors, L.P., Omega Overseas Partners, 
LTD. (Collectively, the Omega Entities), Glenview Capital 
Partners, L.P., Glenview Institutional Partners, L.P., Glenview 
Capital Master Fund, LTD., Glenview Capital Opportunity Fund, 
L.P., Glenview Capital Offshore Opportunity Master Fund, L.P.                                                        Attn: Laurence May, Esq. & Peter Reiser, Esq.
(Collectively, the Glenview Entities), Cobalt Partners, LP, Cobalt                                                   805 Third Avenue
Partners II, LP, Cobalt Offshore Master Fund, LP, Cobalt KC                                                          Room 1000                                                             lmay@eisemanlevine.com
Partners, LP, (Collectively, the Cobalt Entities)                   Eiseman Levine Lehrhaupt & Kakoyiannis, P.C.     New York NY 10022                                                     preiser@eisemanlevine.com             Email
                                                                                                                     Attn: Oliver Fisher 
                                                                                                                     101 California, Suite 2880
Manager to DG Solar Partners I, LLC/SE SOLAR TRUST VII           EverStream Energy Capital Management LLC            San Francisco CA 94111                                                oliver.fisher@everstreamcapital.com   Email




             In re: SunEdison, Inc., et al.
             Case No. 16‐10992 (SMB)                                                                                           Page 4 of 14
                                                   16-10992-smb                         Doc 5576         Filed 10/12/18 Entered 10/12/18 13:59:19                             Main Document
                                                                                                                      Pg 8 of 22
                                                                                                                           Exhibit A
                                                                                                                     Core/2002 Service List
                                                                                                                    Served as set forth below


                             DESCRIPTION                                                          NAME                                            ADDRESS                                            EMAIL        METHOD OF SERVICE
                                                                                                                 Attn: Steven M. Lucks, Esq.
                                                                                                                 277 Broadway
                                                                                                                 Suite 408
Counsel to Direct Energy Business, LLC                             Fishkin Lucks LLP                             New York NY 10007                                            slucks@fishkinlucks.com         Email
                                                                                                                 Attn: Donald Heap
                                                                                                                 600 Shiloh Road
Official Committee of Unsecured Creditors                          Flextronics Industrial, Ltd.                  Plano TX 75074                                                                               First Class Mail
                                                                                                                 Attn: Harold L. Kaplan, Mark F. Hebbeln & Lars A. Peterson
                                                                                                                 321 North Clark Street                                       hkaplan@foley.com
                                                                                                                 Suite 2800                                                   mhebbeln@foley.com
Counsel to BOKF, N.A., as Indenture Trustee                        Foley & Lardner LLP                           Chicago IL 60654‐5313                                        lapeterson@foley.com            First Class Mail and Email
                                                                                                                 Attn: Kathleen M. Aiello, Esquire
                                                                                                                 101 Park Avenue, 17th Floor
Counsel to SolarEdge Technologies, Inc.                            Fox Rothschild LLP                            New York NY 10178                                            kaiello@foxrothschild.com       Email
                                                                                                                 Attn: Michael A. Sweet, Esquire
                                                                                                                 345 California Street, Suite 2200
Counsel to SolarEdge Technologies, Inc.                            Fox Rothschild LLP                            San Francisco CA 94104                                       msweet@foxrothschild.com        Email
                                                                                                                 Attn: Joseph D. Frank
                                                                                                                 325 North LaSalle Street
Counsel for Jones Lang LaSalle Americas, Inc. (“JLL”), Experian                                                  Suite 625
Marketing Solutions, Inc.                                          FrankGecker LLP                               Chicago IL 60654                                             jfrank@fgllp.com                Email
                                                                                                                 Attn: Thomas J. McKenna & Gregory M. Egleston
                                                                                                                 440 Park Avenue South
                                                                                                                 5th Floor                                                    tjmckenna@gme‐law.com
Counsel for Manuel Acosta aka "Acosta" & Richard Wheeler           Gainey McKenna & Egleston                     New York NY 10016                                            Egleston@gme‐law.com            Email
                                                                                                                 Attn: David N. Crapo, Esq.
                                                                                                                 One Gateway Center
Counsel for Gibbons P.C.                                           Gibbons P.C.                                  Newark NJ 07102‐5310                                         dcrapo@gibbonslaw.com           Email
                                                                                                                 Attn: Matthew G. Bouslog
Counsel to First Reserve Corporation & Emera Maine, and GCL‐                                                     3161 Michelson Drive
Poly Energy Holdings Limited                                       Gibson, Dunn & Crutcher LLP                   Irvine CA 92612‐4412                                         MBouslog@gibsondunn.com         Email
                                                                                                                                                                              MRosenthal@gibsondunn.com
                                                                                                                 Attn: Michael A. Rosenthal                                   dcassidy@gibsondunn.com
Counsel to First Reserve Corporation & Emera Maine, and GCL‐                                                     200 Park Avenue                                              jgaffney@gibsondunn.com
Poly Energy Holdings Limited                                       Gibson, Dunn & Crutcher LLP                   New York NY 10166‐0193                                       jmurphy@gibsondunn.com          Email
                                                                                                                 Attn: Neil D. Goldman, Esq.
                                                                                                                 510 King Street
                                                                                                                 Suite 416
Counsel to 7550IAD, LLC                                            Goldman & Van Beek, P.C.                      Alexandria VA 22314                                          ngoldman@goldmanvanbeek.com     Email
                                                                                                                 Attn: Gregory W. Fox, William P. Weintraub
Counsel to EverStream Solar Infrastructure Fund I LP,                                                            The New York Times Building
EverStream Solar Infrastructure Fund I, G.P.LP, EverStream                                                       620 Eighth Avenue                                            gfox@goodwinlaw.com
Energy Capital Management LLC, and Bruce Pflaum                    Goodwin Procter LLP                           New York NY 10018                                            wweintraub@goodwinlaw.com       Email
                                                                                                                 Attn: William P. Weintraub
Counsel to Okta, EverStream Solar Infrastructure Fund I LP,                                                      The New York Times Building
EverStream Solar Infrastructure Fund I, G.P.LP, EverStream                                                       620 Eighth Avenue
Energy Capital Management LLC, and Bruce Pflaum                    Goodwin Procter LLP                           New York NY 10018                                            wweintraub@goodwinprocter.com   Email
                                                                                                                 Attn: Daniel J. Ansell & Heath Kushnick
                                                                                                                 200 Park Avenue                                              anselld@gtlaw.com
Counsel to WFP Tower D Co. L.P.                                    Greenberg Traurig, LLP                        New York NY 10166                                            kushnickh@gtlaw.com             Email
                                                                                                                 Attn: Daniella Quitt, Esq. & Robert I. Harwood
Counsel to Alexander Usenko, Julie Dull, Erin O'Day and Robert                                                   488 Madison Avenue, #801                                     rharwood@hfesq.com
Linton                                                          Harwood Feffer LLP                               New York NY 10022                                            dquitt@hfesq.com                Email
                                                                                                                 Attn: Stephen B. Selbst
                                                                                                                 2 Park Avenue
Counsel to Genpact International, Inc.                             Herrick, Feinstein LLP                        New York NY 10016                                            sselbst@herrick.com             Email




             In re: SunEdison, Inc., et al.
             Case No. 16‐10992 (SMB)                                                                                       Page 5 of 14
                                                   16-10992-smb                           Doc 5576            Filed 10/12/18 Entered 10/12/18 13:59:19                                                 Main Document
                                                                                                                           Pg 9 of 22
                                                                                                                                     Exhibit A
                                                                                                                                Core/2002 Service List
                                                                                                                               Served as set forth below


                             DESCRIPTION                                                      NAME                                                         ADDRESS                                                          EMAIL                   METHOD OF SERVICE
                                                                                                                           Attn: Jason M. Katz
                                                                                                                           15303 Dallas Parkway
                                                                                                                           Suite 700
Counsel to BAG CORP                                                Hiersche Hayward Drakeley & Urbach PC                   Addison TX 75001                                                            jkatz@hhdulaw.com                        Email
                                                                                                                           Attn: Jennifer V. Doran
Counsel to Carlos Domenech Zornoza and Francisco Perez                                                                     28 State Street
Gundin                                                             Hinckley, Allen & Snyder LLP                            Boston MA 02109                                                             jdoran@hinckleyallen.com                 Email
                                                                                                                           Attn: Kevin J. O’Connor, Esq.
Counsel to Carlos Domenech Zornoza and Francisco Perez                                                                     28 State Street
Gundin                                                             Hinckley, Allen & Snyder LLP                            Boston MA 02109                                                             koconnor@hinckleyallen.com               Email
                                                                                                                           Attn: Garry M. Graber, Andrea Raschig
                                                                                                                           140 Pearl Sreet
                                                                                                                           Suite 100                                                                   ggraber@hodgsonruss.com
Counsel for Tokai Carbon USA, Inc.                                 Hodgson Russ LLP                                        Buffalo NY 14202                                                            araschig@hodgsonruss.com                 Email
                                                                                                                           Attn: Arthur E. Rosenberg, Esq.
                                                                                                                           31 West 52nd Street
Counsel to Juvat LLC                                               Holland & Knight LLP                                    New York NY 10019                                                           arthur.rosenberg@hklaw.com               Email
                                                                                                                           Attn: District Director
                                                                                                                           290 Broadway
Internal Revenue Service                                           Internal Revenue Service                                New York NY 10007                                                                                                    First Class Mail
                                                                                                                           Attn: Joseph Corrigan
                                                                                                                           One Federal Street
Counsel to Iron Mountain Information Management, LLC               Iron Mountain Management, LLC                           Boston MA 02110                                                             Bankruptcy2@ironmountain.com             Email
                                                                                                                                                                                                       KDWBankruptcyDepartment@kelleydrye.com
                                                                                                                           Attn: James S. Carr, Esq., Benjamin D. Feder, Esq., Sarah Carnes, Esq. &    jcarr@kelleydrye.com
                                                                                                                           Kristin S. Elliot                                                           bfeder@kelleydrye.com
Counsel to DDR Corp. & Tata America International Corporation                                                              101 Park Avenue                                                             scarnes@kelleydrye.com
d/b/a Tata America                                             Kelley Drye & Warren LLP                                    New York NY 10178                                                           kelliott@kelleydrye.com                  Email
                                                                                                                           Attn: AnnElyse S. Gibbons
                                                                                                                           655 Fifteenth Street, N.W.
Counsel to SVT 1100 Perimeter Park                                 Kirkland & Ellis LLP                                    Washington DC 20005                                                         annelyse.gibbons@kirkland.com            Email
                                                                                                                           Attn: Christopher Marcus, P.C.
Counsel to SOF‐X SVT Holdings GP, L.L.C., SVT Ventures, L.P., SVT                                                          601 Lexington Avenue
13736 Riverport Drive, L.P., and SVT 1100 Perimeter Park           Kirkland & Ellis LLP                                    New York NY 10022                                                           christopher.marcus@kirkland.com          Email
                                                                                                                           Attn: Edward O. Sassower, P.C.
                                                                                                                           601 Lexington Avenue
Counsel to LOTTE Fine Chemical Co., Ltd. and SMP Ltd.              Kirkland & Ellis LLP                                    New York NY 10022‐4611                                                      edward.sassower@kirkland.com             Email
                                                                                                                           Attn: Justin R. Bernbrock, John R. Luze, James H.M. Sprayregen              justin.bernbrock@kirkland.com
                                                                                                                           300 North LaSalle                                                           john.luze@kirkland.com
Counsel to LOTTE Fine Chemical Co., Ltd. and SMP Ltd.              Kirkland & Ellis LLP                                    Chicago IL 60654                                                            james.sprayregen@kirkland.com            Email
                                                                                                                           Attn: Carter M. Mann
                                                                                                                           601 SW Second Avenue
                                                                                                                           Suite 2100
Counsel for Tokai Carbon USA, Inc.                                Lane Powell PC                                           Portland OR 97204‐3158                                                      MannC@LanePowell.com                     Email
Counsel for Defendants Wells Fargo Bank, N.A.,in its capacity as                                                           Attn: Christopher R. Harris
administrative agent for thePrepetition First Lien Facility and                                                            885 Third Avenue
Wells FargoBank, N.A.                                             Latham & Watkins LLP                                     New York NY 10022                                                           christopher.harris@lw.com                Email
                                                                                                                           Attn:Brad Kotler
                                                                                                                           330 North Wabash Avenue
Counsel to the Administrative Agent Under the Debtors’                                                                     Suite 2800
Prepetition First Lien Credit Agreement                            Latham & Watkins, Chicago                               Chicago IL 60611                                                            brad.kotler@lw.com                       First Class Mail and Email
                                                                                                                           Attn: Lee Gordon
                                                                                                                           P.O. Box 1269
Counsel to Floyd CAD                                               Lee Gordon, of McCreary, Veselka, Bragg & Allen, P.C.   Round Rock TX 78680                                                         lgordon@mvbalaw.com                      Email
                                                                                                                           Attn: Lori Feldman, Esq.
Counsel to Alexander Usenko, Julie Dull, Erin O'Day and Robert                                                             30 Broad Street, 24th Flr
Linton                                                          Levi & Korsinsky, LLP                                      New York NY 10004                                                           lfeldman@zlk.com                         Email




             In re: SunEdison, Inc., et al.
             Case No. 16‐10992 (SMB)                                                                                                 Page 6 of 14
                                                   16-10992-smb                       Doc 5576              Filed 10/12/18 Entered 10/12/18 13:59:19                                                Main Document
                                                                                                                        Pg 10 of 22
                                                                                                                              Exhibit A
                                                                                                                         Core/2002 Service List
                                                                                                                        Served as set forth below


                             DESCRIPTION                                                       NAME                                                   ADDRESS                                                              EMAIL          METHOD OF SERVICE
                                                                                                                    Attn: Elizabeth Weller
                                                                                                                    2777 N. Stemmons Freeway
                                                                                                                    Suite 1000
Counsel to Grayson County                                          Linebarger Goggan Blair & Sampson, LLP           Dallas TX 75207                                                                 dallas.bankruptcy@publicans.com   Email
                                                                                                                    Attn: John P. Dillman
                                                                                                                    P.O. Box 3064
Counsel to Harris County                                           Linebarger Goggan Blair & Sampson, LLP           Houston TX 77253 ‐3064                                                          houston_bankruptcy@lgbs.com       Email
                                                                                                                    Attn: Jeffrey D. Prol
                                                                                                                    1251 Avenue of the Americas
Counsel to Lendlease (US) Partnerships, LLC                        Lowenstein Sandler LLP                           New York NY 10020                                                               jprol@lowenstein.com              Email
                                                                                                                    Attn: Jeffrey D. Prol
                                                                                                                    65 Livingston Avenue
Counsel to Lendlease (US) Partnerships, LLC                        Lowenstein Sandler LLP                           Roseland NJ 07068                                                               jprol@lowenstein.com              Email
                                                                                                                    Attn: Michael S. Etkin, Esq.
                                                                                                                    1251 Avenue of the Americas
Counsel to Appaloosa Investment Limited Partnership                Lowenstein Sandler LLP                           New York NY 10020                                                               metkin@lowenstein.com             Email
                                                                                                                    Attn: Michael S. Etkin, Esq., Scott Cargill, Esq., Andrew D. Behlmann, Esq. 
                                                                                                                    & Nicole B. Fulfree, Esq.                                                       metkin@lowenstein.com
                                                                                                                    65 Livingston Avenue                                                            scargill@lowenstein.com
Counsel to Appaloosa Investment Limited Partnership                Lowenstein Sandler LLP                           Roseland NJ 07068                                                               abehlmann@lowenstein.com          Email
                                                                                                                    Attn: Amish R. Doshi
                                                                                                                    23 Green Street
                                                                                                                    Suite 302
Counsel to Oracle America, Inc.                                    Magnozzi & Kye, LLP                              Huntington NY 11743                                                             adoshi@magnozzikye.com            Email
                                                                                                                    Attn: Scott C. Williams, Esq., Sam H. Poteet, Jr., Esq. &Michael E. Collins, 
                                                                                                                    Esq. of Manier & Herod
                                                                                                                    One Nashville Place                                                             swilliams@manierherod.com
Counsel to ACE American Insurance Company and Westchester                                                           150 Fourth Avenue North, Suite 2200                                             spoteet@manierherod.com
Fire Insurance Company                                     Manier & Herod                                           Nashville TN 37219                                                              mcollins@manierherod.com          Email
                                                                                                                    Attn: Daniel R. Seaman
                                                                                                                    Four Gateway Center
                                                                                                                    100 Mulberry Street
Counsel for CSI Leasing, Inc. and CSI Leasing Malaysia Sdn. Bhd.   McCarter & English LLP                           Newark NJ 07102                                                                 dseaman@mccarter.com              Email
                                                                                                                    Attn: Joseph Lubertazzi, Jr.
                                                                                                                    Four Gateway Center
Counsel to Wells Fargo Vendor Financial                                                                             100 Mulberry Street
Services, LLC                                                      McCarter & English LLP                           Newark NJ 07102                                                                 jlubertazzi@mccarter.com          Email
                                                                                                                    Attn: Louis A. Modugno, Esq.
Counsel to ACE American Insurance Company and Westchester                                                           1300 Mount Kemble Ave.
Fire Insurance Company                                     McElroy, Deutsch, Mulvaney& Carpenter, LLP               Morristown NJ 07960                                                             lmodugno@mdmc‐law.com             Email
                                                                                                                    Attn: Ruofei Xiang, Esq. & Jean‐Claude Mazzola, Esq.
                                                                                                                    805 Third Avenue, 18th Floor                                                    rxiang@messner.com
Counsel to Trina Solar, Ja Solar & Chint Solar (Zhejiang) Co., LTD Messner Reeves LLP                               New York NY 10022                                                               jcmazzola@messner.com             Email
                                                                                                                    Attn: Howard B. Kleinberg, Esq.
                                                                                                                    990 Stewart Avenue, Suite 300
                                                                                                                    P.O. Box 9194
Counsel to CERSM LLC and Community Energy Holdings, Inc.           Meyer, Suozzi, English & Klein, P.C.             Garden City NY 11530                                                            hkleinberg@msek.com               Email
                                                                                                                    Attn: Steven A. Ginther
                                                                                                                    P.O. Box 475
Missouri Department of Revenue                                     Missouri Department of Revenue                   Jefferson City MO 65105‐0475                                                    sdnyecf@dor.mo.gov                Email
                                                                                                                    Attn: Edwin E. Smith, James Tynion, III & Melissa Y. Boey                       edwin.smith@morganlewis.com
                                                                                                                    101 Park Avenue                                                                 james.tynion@morganlewis.com
Counsel for Akuo Energy USA, Inc.                                  Morgan, Lewis & Bockius LLP                      New York NY 10179‐0600                                                          melissa.boey@morganlewis.com      Email
                                                                                                                    Attn: Leslie A. Berkoff, Esq. & Theresa A. Driscoll, Esq.
Counsel to Alexander Usenko, Julie Dull, Erin O'Day and Robert                                                      400 Garden City Plaza                                                           lberkoff@moritthock.com
Linton                                                          Moritt Hock & Hamroff LLP                           Garden City NY 11530                                                            tdriscoll@moritthock.com          Email




             In re: SunEdison, Inc., et al.
             Case No. 16‐10992 (SMB)                                                                                          Page 7 of 14
                                                   16-10992-smb                        Doc 5576               Filed 10/12/18 Entered 10/12/18 13:59:19                                 Main Document
                                                                                                                          Pg 11 of 22
                                                                                                                                Exhibit A
                                                                                                                          Core/2002 Service List
                                                                                                                         Served as set forth below


                             DESCRIPTION                                                        NAME                                                    ADDRESS                                               EMAIL                    METHOD OF SERVICE
                                                                                                                      Attn: Lorenzo Marinuzzi, Jennifer Marines & Jonathan I. Levine   lmarinuzzi@mofo.com
Special Renewable Energy Counsel to the Official Committee of                                                         250 West 55th Street                                             jonlevine@mofo.com
Unsecured Creditors                                            Morrison & Foerster LLP                                New York NY 10019                                                jmarines@mofo.com                           First Class Mail and Email
                                                                                                                      Attn: Barry S. Gold & Steven D. Feldman
                                                                                                                      1185 Avenue of the Americas
                                                                                                                      21st Floor                                                       barry.gold@mmlawus.com
Counsel to MSSA S.A.S. and MSSA Company Corporation               Murphy & McGonigle, P.C.                            New York NY 10036                                                steven.feldman@mmlawus.com                  Email
                                                                                                                      Attn: Andrew Rosenblatt, Esq., James A. Copeland, Esq.
                                                                                                                      1301 Avenue of the Americas                                      andrew.rosenblatt@nortonrosefulbright.com
Counsel to Standard Solar, Inc.                                   Norton Rose Fulbright US LLP                        New York NY 10019                                                james.copeland@nortonrosefulbright.com      Email
                                                                                                                      Attn: David A. Rosenzweig & Melanie M. Kotler
                                                                                                                      666 Fifth Avenue                                                 david.rosenzweig@nortonrosefulbright.com
Counsel to AT&T Corp.                                             Norton Rose Fulbright US LLP                        New York NY 10103                                                melanie.kotler@nortonrosefulbright.com      Email
                                                                                                                      Attn: Louis R. Strubeck, Jr., Melanie M. Kotler
                                                                                                                      666 Fifth Avenue
                                                                                                                      31st Floor                                                       louis.strubeck@nortonrosefulbright.com
Counsel for Vogt Solar Limited                                    Norton Rose Fulbright US LLP                        New York NY 10103                                                melanie.kotler@nortonrosefulbright.com      Email
                                                                                                                      Attn: John G. Loughnane
                                                                                                                      Seaport West
                                                                                                                      155 Seaport Boulevard
Counsel to Invesco IF IV Operating Tenant LLC                     Nutter, McClennen & Fish, LLP                       Boston MA 02210                                                  jloughnane@nutter.com                       Email
                                                                                                                      Attn: Alexander M. Laughlin, Esq.
                                                                                                                      1775 Wiehle Avenue
                                                                                                                      Suite 400
Counsel to Inforeliance Corporation                               Odin Feldman & Pittleman PC                         Reston VA 20190                                                  alex.laughlin@ofplaw.com                    Email
                                                                                                                      Attn: Ronak N. Patel, Deputy County Counsel
                                                                                                                      County of Riverside
Counsel to the County of Riverside Treasurer‐Tax Collector's                                                          3960 Orange Street, Suite 500
Office                                                            Office of the County Counsel                        Riverside CA 92501                                               rpatel@co.riverside.ca.us                   Email
                                                                                                                      Attn: Karen Vogel, Treasurer‐Tax Collector
                                                                                                                      940 West Main Street
                                                                                                                      Suite 106
Counsel to Country of Imperial, California                        Office of the Tax Collector                         El Centro CA 92243                                                                                           First Class Mail
                                                                                                                      Attn: Paul Schwartzberg
                                                                                                                      201 Varick Street
                                                                                                                      Suite 1006
Office of United States Trustee ‐ Southern District of New York   Office of the United States Trustee for Region 2    New York NY 10014                                                                                            First Class Mail
                                                                                                                      Attn: Brendan R. Marx, Esq.
                                                                                                                      112 West 34th Street, 18th Floor
Counsel to Pro Tech Energy Solutions LLC                          Offit Kurman, P.A.                                  New York NY 10120                                                bmarx@offitkurman.com                       Email
                                                                                                                      Attn: Jon Runyan ‐ General Counsel
                                                                                                                      301 Brannan Street
                                                                                                                      1st Floor
Counsel to Okta                                                   OKTA                                                San Francisco CA 94107                                                                                       First Class Mail
                                                                                                                      Attn: Michael Shakra
                                                                                                                      Box 50, 1 First Canadian Place
Counsel to the Affiliates of Northland                            Osler, Hoskin & Harcourt LLP                        Toronto ON M5X 1B8 Canada                                        MShakra@osler.com                           Email
                                                                                                                      Attn: Steven B. Soll & Kevin Zozolo
                                                                                                                      230 Park Avenue
Counsel to HSH Nordbank AG                                        Otterbourg P.C.                                     New York NY 10169                                                ssoll@otterbourg.com                        Email
                                                                                                                      Attn: Daniel A. Lowenthal
                                                                                                                      1133 6th Avenue
Counsel for Bergelectric Corp.                                    Patterson Belknap Webb & Tyler LLP                  New York NY 10036‐6710                                           dalowenthal@pbwt.com                        Email
                                                                                                                      Attn: Owen M. Sonik
                                                                                                                      1235 North Loop West
Counsel to Houston Ship Channel Security District, La Porte,                                                          Suite 600
Independent School District and City of La Porte                  Perdue, Brandon, Fielder, Collins & Mott, L.L.P.    Houston TX 77008                                                 osonik@pbfcm.com                            Email




             In re: SunEdison, Inc., et al.
             Case No. 16‐10992 (SMB)                                                                                            Page 8 of 14
                                                   16-10992-smb                    Doc 5576                Filed 10/12/18 Entered 10/12/18 13:59:19                     Main Document
                                                                                                                       Pg 12 of 22
                                                                                                                             Exhibit A
                                                                                                                        Core/2002 Service List
                                                                                                                       Served as set forth below


                             DESCRIPTION                                                   NAME                                                     ADDRESS                                   EMAIL          METHOD OF SERVICE
                                                                                                                   Attn: Andrew M. Troop
                                                                                                                   1540 Broadway
Counsel to EcoPlexus, Inc.                                      Pillsbury Winthrop Shaw Pittman LLP                New York NY 10036                                    andrew.troop@pillsburylaw.com    Email
                                                                                                                   Attn: Daniel S. Brown, Leo S. Crowley
Counsel to the Administrative Agent under the Debtors'                                                             1540 Broadway                                        daniel.brown@pillsburylaw.com
Prepetition Second Lien Credit Agreement                        Pillsbury Winthrop Shaw Pittman LLP                New York NY 10036‐4039                               leo.crowley@pillsburylaw.com     First Class Mail and Email
                                                                                                                   Attn: Brenda Szydlo, Jeremy A. Liberman
Defendants, Lead Plaintiff Clemens Schlettwein and Jerome                                                          600 Third Avenue
Spindler and Plaintiff John Chamblee in Chamblee v. TerraForm                                                      Floor 20                                             bszydlo@pomlaw.com
Power, Inc., et al., No. 1:16‐cv‐08039‐PKC (S.D.N.Y)           Pomerantz LLP                                       New York NY 10016                                    jalieberman@pomlaw.com           Email
                                                                                                                   Attn: Murielle J. Steven Walsh, Jeremy A. Liberman
Defendants, Lead Plaintiff Movant Don Harris and Plaintiff Darcy                                                   600 Third Avenue
Church in Church v. Chatila, et al., No. 1:16‐cv‐07962‐PKC                                                         Floor 20                                             mjsteven@pomlaw.com
(S.D.N.Y)                                                         Pomerantz LLP                                    New York NY 10016                                    jalieberman@pomlaw.com           Email
                                                                                                                   Attn: Andrew J. Rossman
                                                                                                                   51 Madison Avenue
Counsel to Kearny Investors S.à r.l., Powell Investors L.P., and                                                   22nd Floor
Powell Investors II Limited Partnership                           Quinn Emanuel Urquhart & Sullivan, LLP           New York NY 10010                                    andrewrossman@quinnemanuel.com   Email
Counsel to Canyon Capital Advisors LLC, Canyon Balanced 
Master Fund, Ltd., Canyon Capital Arbitrage Master Fund, Ltd.,                                                     Attn: Jonathan E. Pickhardt
Canyon‐GRF Master Fund II,L.P., Canyon Value Realization Fund,                                                     51 Madison Avenue
L.P., The Canyon Value Realization Master Fund, L.P.,and Permal                                                    22nd Floor
Canyon IO Ltd                                                     Quinn Emanuel Urquhart & Sullivan, LLP           New York NY 10010                                    jonpickhardt@quinnemanuel.com    Email
                                                                                                                   Attn: Andrea J. Pincus
                                                                                                                   599 Lexington Avenue
Counsel to EDF Trading North America, LLC                       Reed Smith LLP                                     New York NY 10022‐7650                               apincus@reedsmith.com            Email
                                                                                                                   Attn: Chrystal A. Puleo
                                                                                                                   599 Lexington Avenue
Counsel to Siemens Corp.                                        Reed Smith LLP                                     New York NY 10022                                    cpuleo@reedsmith.com             Email
                                                                                                                   Attn: Claudia Z. Springer, Lauren S. Zabel
                                                                                                                   Three Logan Square, Suite 3100
                                                                                                                   1717 Arch St                                         cspringer@reedsmith.com
Counsel to Siemens Corp.                                        Reed Smith LLP                                     Philadelphia PA 19103                                lzabel@reedsmith.com             Email
                                                                                                                   Attn: Paul B. Turner
                                                                                                                   811 Main Street
                                                                                                                   Suite 1700
Counsel to EDF Trading North America, LLC                       Reed Smith LLP                                     Houston  TX 77002‐6110                               pturner@reedsmith.com            Email
                                                                                                                   Attn: Maria A. Milano
                                                                                                                   1001 4th Avenue
Counsel to Microsoft Corporation and its affiliate Microsoft                                                       Suite 4500
Licensing GP                                                    Riddell Williams P.S.                              Seattle WA 98154                                     mmilano@riddellwilliams.com      Email
                                                                                                                   Attn: Robert N. Amkraut
                                                                                                                   1001 Fourth Avenue
                                                                                                                   Suite 4500
Counsel to Creditor Swinerton Builders                          Riddell Williams P.S.                              Seattle WA 98154‐1192                                ramkraut@riddellwilliams.com     Email
                                                                                                                   Attn: Roger F. Friedman
                                                                                                                   611 Anton Boulevard, Fourteenth Floor
Counsel to Konisto Companies LLC                                Rutan & Tucker, LLP                                Costa Mesa CA 92626                                  rfriedman@rutan.com              Email
                                                                                                                   Attn: George R. Pitts, Esq.
                                                                                                                   1497 Chain Bridge Road
                                                                                                                   Suite 202
Counsel to WGSW, Inc.                                           Sands Anderson PC                                  McLean VA 22101‐5728                                 GPitts@sandsanderson.com         Email
                                                                                                                   Attn: Sanford J. Germaine, Esq.
                                                                                                                   4040 East Camelback Road
                                                                                                                   Suite 110
Counsel to 7575                                                 Sanford J. Germaine, PC                            Phoenix AZ 85018                                     sgermaine@germaine‐law.com       Email




             In re: SunEdison, Inc., et al.
             Case No. 16‐10992 (SMB)                                                                                         Page 9 of 14
                                                16-10992-smb                     Doc 5576               Filed 10/12/18 Entered 10/12/18 13:59:19                    Main Document
                                                                                                                    Pg 13 of 22
                                                                                                                          Exhibit A
                                                                                                                    Core/2002 Service List
                                                                                                                   Served as set forth below


                             DESCRIPTION                                               NAME                                                      ADDRESS                                 EMAIL            METHOD OF SERVICE
                                                                                                                Attn: Timothy T. Brock, Esq. & Abigail Snow, Esq.
                                                                                                                230 Park Avenue
                                                                                                                Suite 1130                                          tbrock@ssbb.com
Counsel to County of Los Angeles                             Satterlee Stephens Burke & Burke LLP               New York NY 10169                                   asnow@ssbb.com                    Email
                                                                                                                Attn: Chris Belmonte, Pam Bosswick
                                                                                                                230 Park Avenue                                     cbelmonte@ssbb.com
Counsel to Moody's Investors Service, Inc.                   Satterlee Stephens LLP                             New York NY 10169                                   pbosswick@ssbb.com                Email
                                                                                                                Attn: Louis T. DeLucia
                                                                                                                666 Fifth Avenue, 17th Floor                        ldelucia@schiffhardin.com
Counsel to Rethink Energy Corporation                        Schiff Hardin LLP                                  New York NY 10103                                   afiedler@schiffhardin.com         Email
                                                                                                                Attn: Secretary of the Treasury
                                                                                                                100 F St., N.E.
Securities and Exchange Commission ‐ Headquarters            Securities & Exchange Commission                   Washington DC 20549                                 NYROBankruptcy@sec.gov            First Class Mail and Email
                                                                                                                Attn: Bankruptcy Dept.
                                                                                                                Brookfield Place
                                                                                                                200 Vesey Street, Ste. 400
Securities and Exchange Commission ‐ Regional Office         Securities & Exchange Commission – NY Office       New York NY 10281‐1022                              bankruptcynoticeschr@sec.gov      First Class Mail and Email
                                                                                                                Attn: Edward M. Fox, Esq.
                                                                                                                620 8th Avenue
Counsel to CNH Partners and AQR Capital Management LLC       Seyfarth Shaw LLP                                  New York NY 10018                                   emfox@seyfarth.com                Email
                                                                                                                Attn: Timothy J. McKeon, Esq.
                                                                                                                Seaport East, Suite 300
                                                                                                                Two Seaport Lane
Counsel to CNH Partners and AQR Capital Management LLC       Seyfarth Shaw LLP                                  Boston MA 02210‐2028                                tmckeon@seyfarth.com              Email
                                                                                                                Attn: Sheldon S. Toll
                                                                                                                29580 Northwestern Highway
                                                                                                                Suite 100
Counsel to Mar‐Bow Value Partners, LLC                       Sheldon S. Toll PLLC                               Southfield MI 48034                                 sst@lawtoll.com                   Email
                                                                                                                Attn: J. Barrett Marum
                                                                                                                501 West Broadway, 19th Floor
Counsel to DG Solar Partners I, LLC                          Sheppard Mullin Richter & Hampton LLP              San Diego CA 92101                                  bmarum@sheppardmullin.com         Email
                                                                                                                Attn: Malani Cademartori & Blanka Wolfe
                                                                                                                30 Rockefeller Plaza                                mcademartori@sheppardmullin.com
Counsel to DHL Supply Chain                                  Sheppard Mullin Richter & Hampton LLP              New York NY 10112                                   bwolfe@sheppardmullin.com         Email
                                                                                                                Attn: Eric S. Goldstein, Esq.                       egoldstein@goodwin.com
                                                                                                                One Constitution Plaza                              bankruptcy@goodwin.com
Counsel to FrontierMEDEX, Inc. (d/b/a UnitedHealthcare Global) Shipman & Goodwin LLP                            Hartford CT 06103‐1919                              bankruptcyparalegal@goodwin.com   Email
                                                                                                                Attn: Stephen M. Forte, Esq.
                                                                                                                400 Park Avenue                                     sforte@goodwin.com
                                                                                                                Fifth Floor                                         bankruptcy@goodwin.com
Counsel to FrontierMEDEX, Inc. (d/b/a UnitedHealthcare Global) Shipman & Goodwin LLP                            New York NY 10022                                   bankruptcyparalegal@goodwin.com   Email
                                                                                                                Attn: James J. Reynolds
                                                                                                                401 West A Street, Suite 2250
Counsel to M Bar C Construction, Inc.                        Shustak Reynolds & Partners                        San Diego CA 92101                                  jreynolds@shufirm.com             Email
                                                                                                                Attn: James J. Mazza, Jr. & Louis S. Chiappetta     james.mazza@skadden.com
                                                                                                                155 N. Wacker Drive                                 louis.chiappetta@skadden.com
Counsel to Debtors                                           Skadden, Arps, Slate, Meagher & Flom LLP           Chicago IL 60606‐1720                               ebba.gebisa@skadden.com           Email
                                                                                                                                                                    eric.ivester@skadden.com
                                                                                                                                                                    jay.goffman@skadden.com
                                                                                                                Attn: Jay M. Goffman & J. Eric Ivester              jason.kestecher@skadden.com
                                                                                                                Four Times Square                                   annie.li@skadden.com
Counsel to Debtors                                           Skadden, Arps, Slate, Meagher & Flom LLP           New York NY 10036‐6522                              evan.hill@skadden.com             Email
                                                                                                                Attn: Emily Gildar Wagner
                                                                                                                400 E. Van Buren Street
                                                                                                                Suite 1900
Counsel to Arizona Public Service Company                    Snell & Wilmer L.L.P.                              Phoenix AZ 85004‐2202                               ewagner@swlaw.com                 Email




             In re: SunEdison, Inc., et al.
             Case No. 16‐10992 (SMB)                                                                                      Page 10 of 14
                                                  16-10992-smb                   Doc 5576                   Filed 10/12/18 Entered 10/12/18 13:59:19                                     Main Document
                                                                                                                        Pg 14 of 22
                                                                                                                              Exhibit A
                                                                                                                        Core/2002 Service List
                                                                                                                       Served as set forth below


                             DESCRIPTION                                                  NAME                                                    ADDRESS                                                       EMAIL       METHOD OF SERVICE
                                                                                                                    Attn: Barry S. Glaser, Esq.
                                                                                                                    333 S. Hope Street
                                                                                                                    36th Floor
Counsel to County of Los Angeles                              Steckbauer Weinhart, LLP                              Los Angeles CA 90071                                                 bglaser@swesq.com              Email
                                                                                                                    Attn: Oren Buchanan Haker, Esq.
                                                                                                                    760 SW Ninth Avenue, Suite 2600
Counsel to DIF INFRA 4 US LLC and DIF IV Co‐Invest LLC        Stoel Rives, LLP                                      Portland OR 97205                                                    oren.haker@stoel.com           Email

                                                                                                                    Attn: Andrew G. Dietderich, John L. Hardiman & David R. Zylberberg   hardimanj@sullcrom.com
                                                                                                                    125 Broad Street                                                     dietdericha@sullcrom.com
Counsel to TerraForm Power, Inc. and TerraForm Global, Inc.   Sullivan & Cromwell LLP                               New York NY 10004                                                    zylberbergd@sullcrom.com       First Class Mail and Email
                                                                                                                    Attn: Amy A. Zuccarello
                                                                                                                    One Post Office Square
Counsel to Tufts University                                   Sullivan & Worcester LLP                              Boston  MA 02109                                                     azuccarello@sandw.com          Email
                                                                                                                    Attn: Jay Teitelbaum, Esq.
                                                                                                                    1 Barker Avenue, Third Floor
Counsel to Town of Franklin, Defendant Town of Andover        Teitelbaum Law Group, LLC                             White Plains NY 10601                                                jteitelbaum@tblawllp.com       Email
                                                                                                                    Attn: Sara E. Lorber
                                                                                                                    105 W. Madison St.
                                                                                                                    Suite 1500                                                           slorber@wfactorlaw.com
Counsel to Kohl's Department Stores, Inc.                     The Law Office of William J. Factor Ltd.              Chicago  IL 60602                                                    wfactor@wfactorlaw.com         Email
                                                                                                                    Attn: Michael J. Dudek & T. Scott Leo
                                                                                                                    1 N. LaSalle Street
                                                                                                                    Ste # 3600                                                           mdudek@leolawpc.com
Counsel to Nationwide Mutual Insurance Company                The Law Offices of T. Scott Leo, P.C.                 Chicago IL 60602                                                     sleo@leolawpc.com              Email
                                                                                                                    Attn: Rhonda Stewart Goldstein
                                                                                                                    Office of the General Counsel
                                                                                                                    1111 Franklin Street, 8th Floor
The Regents of the University of California                   The Regents of the Univeristy of California           Oakland CA 94607                                                     rhonda.goldstein@ucop.edu      Email
                                                                                                                    Attn: President or General Counsel
                                                                                                                    5151 Headquarters Dr
                                                                                                                    Suite# 210
Themesoft, Inc.                                               Themesoft, Inc.                                       Plano TX 75024                                                                                      First Class Mail
                                                                                                                    Attn: Timothy E. Hayes
                                                                                                                    231 S. Bemiston Avenue
                                                                                                                    Suite 950
Counsel to Spirtas Wrecking Co.                               Timothy E. Hayes & Associates L.C.                    St. Louis MO 63105                                                   thayes@tehayes.com             Email
                                                                                                                    Attn:TN Attorney General's Office
                                                                                                                    Bankruptcy Division
                                                                                                                    P.O. Box 20207
Counsel to Tennessee Attorney General                         TN Dept of Revenue                                    Tennessee TN 37202‐0207                                              AGBankNewYork@ag.tn.gov        Email
                                                                                                                                                                                         altogut@teamtogut.com
                                                                                                                                                                                         frankoswald@teamtogut.com
                                                                                                                                                                                         adeering@teamtogut.com
                                                                                                                    Attn: Albert Togut & Frank Oswald                                    bmoore@teamtogut.com
                                                                                                                    One Penn Plaza                                                       dperson@teamtogut.com
                                                                                                                    Suite 3335                                                           pmarecki@teamtogut.com
Co‐Counsel to Debtors and Debtors in Possession               Togut, Segal & Segal LLP                              New York NY 10119                                                    seratner@teamtogut.com         Email
                                                                                                                    Attn: Alison D. Bauer
                                                                                                                    1114 Avenue of the Americas
                                                                                                                    23rd Floor
Counsel to Ontario Power Generation Inc.                      Torys LLP                                             New York NY 10036                                                    abauer@torys.com               Email
                                                                                                                    Attn: Ryan M. Craig
                                                                                                                    23046 Avenida De La Carlota
                                                                                                                    Suite 300
Counsel for Bergelectric Corp.                                Trachtman & Trachtman LLP                             Laguna Hills CA 92653                                                rcraig@trachtmanlaw.com        Email




             In re: SunEdison, Inc., et al.
             Case No. 16‐10992 (SMB)                                                                                         Page 11 of 14
                                                     16-10992-smb                      Doc 5576            Filed 10/12/18 Entered 10/12/18 13:59:19                           Main Document
                                                                                                                       Pg 15 of 22
                                                                                                                             Exhibit A
                                                                                                                       Core/2002 Service List
                                                                                                                      Served as set forth below


                             DESCRIPTION                                                      NAME                                                 ADDRESS                                         EMAIL              METHOD OF SERVICE
                                                                                                                   Attn: Jennifer L. Pruski
                                                                                                                   Post Office Box 255824
Counsel to Trimark Associates, Inc.                               Trainor Fairbrook                                Sacramento CA 95865                                        jpruski@trainorfairbrook.com        Email
                                                                                                                   Attn: Kay D. Brock, Assitant County Attorney
                                                                                                                   P.O. Box 1748
Counsel to Travis County, Texas                                     Travis County Attorney                         Austin TX 78767                                            kay.brock@traviscountytx.gov        Email
Counsel to Wells Fargo Equipment Finance, Inc.; WF‐SunE‐XII 
Solar Statutory Trust; EnfinityWF Solar Trust; WF‐SE I Solar 
Statutory Trust; WF‐SunE‐SPS Solar Statutory Trust; WF‐SunE‐
EPE Solar Statutory Trust; WF‐SunE‐Cascade Solar Statutory 
Trust; WF‐SunE‐Orion I Solar Statutory Trust; WF‐SunE‐Orion II 
Solar Statutory Trust; WF‐SunE‐Vega Solar Statutory Trust; 
Wilmington Trust Company, solely in its capacity as Trustee for 
the WF‐SunEXII Solar Statutory Trust; Wilmington Trust, 
National Association, solely in its capacity as Trustee for the 
EnfinityWF Solar Trust; and Wells Fargo Bank Northwest, 
National Association, solely in its capacity as Trustee for the WF‐
SE I Solar Statutory Trust, the WF‐SunE‐SPS Solar Statutory Trust, 
the WF‐SunE‐EPE Solar Statutory Trust, the WF‐SunE‐Cascade 
Solar Statutory Trust, the WF‐SunE‐Orion I Solar Statutory Trust,                                                  Attn: Hugh M. McDonald, Craig M. Kline & Louis A. Curcio   Hugh.McDonald@troutmansanders.com
the WF‐SunE‐Orion II Solar Statutory Trust, and the WF‐SunE‐                                                       875 Third Avenue                                           Craig.Kline@troutmansanders.com
Vega Solar Statutory Trust                                          Troutman Sanders LLP                           New York NY 10022                                          Louis.Curcio@troutmansanders.com    Email
                                                                                                                   Civil Division
                                                                                                                   86 Chambers Street
Office of the United States Attorney for the Southern District of                                                  3rd Floor
New York                                                           United States Attorney's Office                 New York NY 10007                                                                              First Class Mail
                                                                                                                   Attn: Peter Aronoff
                                                                                                                   950 Pennsylvania Avenue
United States Department of Justice                               United States Department of Justice              NW Washington DC 20530‐0001                                Peter.Aronoff@usdoj.gov             Email
                                                                                                                   Attn: Barbara A. Goldberg
                                                                                                                   Office of the Solicitor
Counsel to R. Alexander Acosta, Secretary of Labor, United                                                         230 South Dearborn, Room 844                               goldberg.barbara@dol.gov
States Department of Labor                                        United States Department of Labor                Chicago IL 60604                                           sol‐chi@dol.gov                     Email
                                                                                                                   Attn: David R. Jury, Associate General Counsel
Counsel to United Steel, Paper and Forestry, Rubber,                                                               Five Gateway Center
Manufacturing, Energy, Allied Industrial and Service Workers                                                       Room 807
International Union, AFL‐CIO                                      United Steel Workers                             Pittsburgh PA 15222                                        djury@usw.org                       Email
                                                                                                                   Attn: Konstantina A. Calabro
                                                                                                                   Rockefeller Center
                                                                                                                   1270 Avenue of the Americas
Counsel to Robert Half International Inc. & Protiviti Inc.        Venable LLP                                      New York NY 10020                                          kacalabro@venable.com               Email
                                                                                                                   Attn: Steven M. Abramowitz
                                                                                                                   666 Fifth Avenue
                                                                                                                   26th Floor
Counsel to R/C US Solar Investment Partnership, L.P.              Vinson & Elkins LLP                              New York NY 10103                                          sabramowitz@velaw.com               Email
                                                                                                                   Attn: Jared Fields
                                                                                                                   1800 W. Ashton Blvd.
Official Committee of Unsecured Creditors                         Vivint Solar, Inc.                               Lehi UT 84043                                                                                  First Class Mail
                                                                                                                   Attn: Vivint Solar Legal Department
                                                                                                                   1800 W. Ashton Blvd.
Official Committee of Unsecured Creditors                         Vivint Solar, Inc.                               Lehi UT 84043                                                                                  First Class Mail
                                                                                                                   Attn: John E. Sebastian & Albert L. Chollet, III
                                                                                                                   10 S. Wacker Drive
                                                                                                                   Suite 2935                                                 jsebastian@watttieder.com
Counsel to Atlantic Specialty Insurance Company                   Watt, Tieder, Hoffar & Fitzgerald, LLP           Chicago IL 60606                                           achollet@watttieder.com             Email




             In re: SunEdison, Inc., et al.
             Case No. 16‐10992 (SMB)                                                                                        Page 12 of 14
                                                    16-10992-smb                   Doc 5576                Filed 10/12/18 Entered 10/12/18 13:59:19                                              Main Document
                                                                                                                       Pg 16 of 22
                                                                                                                              Exhibit A
                                                                                                                        Core/2002 Service List
                                                                                                                       Served as set forth below


                             DESCRIPTION                                                  NAME                                                       ADDRESS                                                            EMAIL           METHOD OF SERVICE
                                                                                                                                                                                                 SunEWeilBFR@weil.com
                                                                                                                                                                                                 joshua.amsel@weil.com
                                                                                                                   Attn: Joshua S. Amsel, Matt Barr, David J. Lender, Jill Frizzley, Ronit J.    matt.barr@weil.com
                                                                                                                   Berkovich                                                                     david.lender@weil.com
                                                                                                                   767 Fifth Avenue                                                              jill.frizzley@weil.com
Counsel to Official Committee of Unsecured Creditors           Weil, Gotshal & Manges LLP                          New York NY 10153                                                             ronit.berkovich@weil.com           Email
                                                                                                                   Attn: Scott D. Fink
                                                                                                                   323 W. Lakeside Avenue
                                                                                                                   Suite 200
Counsel to Toyota Industries Commercial Finance Inc            Weltman, Weinberg & Reis Co., L.P.A.                Cleveland OH 44113                                                            ecfndoh@weltman.com                Email
                                                                                                                                                                                                 gkurtz@whitecase.com
                                                                                                                   Attn: Glenn M. Kurtz, J. Christopher Shore, Harrison L. Denman, Michele       hdenman@whitecase.com
                                                                                                                   J. Meises & Thomas MacWright                                                  michele.meises@whitecase.com
Counsel to Ad Hoc Group of SunEdison, Inc. Convertible                                                             1221 Avenue of the Americas                                                   cshore@whitecase.com
Unsecured Noteholders, & BOKF, N.A., as Indenture Trustee      White & Case LLP                                    New York NY 10036‐2787                                                        tmacwright@whitecase.com           First Class Mail and Email
                                                                                                                   Attn: Thomas E. Lauria, Esq.
                                                                                                                   Southeast Financial Center
Counsel to Ad Hoc Group of SunEdison, Inc. Convertible                                                             200 South Biscayne Boulevard, Suite 4900
Unsecured Noteholders                                          White & Case LLP                                    Miami FL 33131‐2532                                                           tlauria@whitecase.com              First Class Mail and Email
Counsel to the Debtors' Postpetition Secured Lenders, Goldman                                                      Attn: Scott Greissman, Elizabeth Feld, Douglas P. Baumstein                   sgreissman@whitecase.com
Sachs Bank USA, Key Bank National Association, Morgan Stanley                                                      1221 Avenue of the Americas                                                   efeld@whitecase.com
Senior Funding, Inc. and Compass Bank                          White & Case, LLP                                   New York NY 10036‐2787                                                        dbaumstein@whitecase.com           First Class Mail and Email
                                                                                                                   Attn: Andrew Goldman, Esq., Benjamin Loveland, Esq., Charles Platt, 
                                                                                                                   Esq., Lauren Lifland, Esq.                                                    andrew.goldman@wilmerhale.com
                                                                                                                   7 World Trade Center                                                          benjamin.loveland@wilmerhale.com
                                                                                                                   250 Greenwich Street                                                          charles.platt@wilmerhale.com
Counsel to Wilmington Trust, National Association              Wilmer Cutler Pickering Hale and Dorr LLP           New York NY 10007                                                             lauren.lifland@wilmerhale.com      First Class Mail and Email
                                                                                                                   Attn: Benjamin Loveland, Esq.
                                                                                                                   60 State Street
Counsel to Wilmington Trust, National Association              Wilmer Cutler Pickering Hale and Dorr LLP           Boston MA 02109                                                               benjamin.loveland@wilmerhale.com   Email
                                                                                                                   Attn: Nancy Manzer, Esq.
                                                                                                                   1875 Pennsylvania Avenue NW
Counsel to Wilmington Trust, National Association              Wilmer Cutler Pickering Hale and Dorr LLP           Washington DC 20006                                                           nancy.manzer@wilmerhale.com        First Class Mail and Email
                                                                                                                   Attn: SunEdison, Inc. Administrator
Indenture Trustee for the Prepetition Bonds/ Secured Creditor/                                                     1100 North Market St
Top 40 Creditor                                                 Wilmington Trust, National Association             Wilmington DE 19890                                                           tmorris@wilmingtontrust.com        First Class Mail and Email
                                                                                                                   Attn: W. Thomas Morris II
                                                                                                                   Global Capital Markets
Collateral Trustee for the Prepetition Second Lien Credit                                                          1100 North Market St
Agreement                                                      Wilmington Trust, National Association              Wilmington DE 19890                                                           tmorris@wilmingtontrust.com        First Class Mail and Email
                                                                                                                   Attn: Benjamin Hoch, Esq. & Robert M. Hemm, Esq.
                                                                                                                   1301 Avenue of the Americas
                                                                                                                   40th Floor                                                                    bhoch@wsgr.com
Counsel to Vivint Solar, Inc.                                  Wilson Sonsini Goodrich & Rosati                    New York NY 10019                                                             bhemm@wsgr.com                     Email
                                                                                                                   Attn: Kim M. Longo, Esq. & John J. Tepedino, Esq.
                                                                                                                   156 West 56th Street                                                          klongo@windelsmarx.com
Counsel to All Energy Solar, Inc.                              Windels Marx Lane & Mittendorf, LLP                 New York NY 10019                                                             jtepedino@windelsmarx.com          Email
                                                                                                                   Attn: Aleksandre Powietrzynski. Esq.
                                                                                                                   750 3rd Avenue
                                                                                                                   Suite 978
Counsel to EnerBank USA                                        Winston & Winston, P.C.                             New York NY 10017                                                             alex@winstonandwinston.com         Email
                                                                                                                   Attn: Cullen D. Speckhart
                                                                                                                   200 Bendix Road
Counsel to ARAMARK Uniform & Career Apparel, LLC f/k/a                                                             Ste. 300
ARAMARK Uniform & Career Apparel, Inc.                         Wolcott Rivers Gates                                Virginia Beach VA 23452                                                       cspeckhart@wolriv.com              Email




             In re: SunEdison, Inc., et al.
             Case No. 16‐10992 (SMB)                                                                                         Page 13 of 14
                                               16-10992-smb                 Doc 5576    Filed 10/12/18 Entered 10/12/18 13:59:19         Main Document
                                                                                                    Pg 17 of 22
                                                                                                          Exhibit A
                                                                                                    Core/2002 Service List
                                                                                                   Served as set forth below


                            DESCRIPTION                                          NAME                                          ADDRESS                       EMAIL       METHOD OF SERVICE
                                                                                                Attn: Cullen D. Speckhart
                                                                                                919 E. Main Street
Counsel to ARAMARK Uniform & Career Apparel, LLC f/k/a                                          Ste. 2010
ARAMARK Uniform & Career Apparel, Inc.                    Wolcott Rivers Gates                  Richmond VA 23219                        cspeckhart@wolriv.com       Email




            In re: SunEdison, Inc., et al.
            Case No. 16‐10992 (SMB)                                                                      Page 14 of 14
16-10992-smb   Doc 5576   Filed 10/12/18 Entered 10/12/18 13:59:19   Main Document
                                      Pg 18 of 22


                                     Exhibit B
                                                            16-10992-smb                            Doc 5576                        Filed 10/12/18 Entered 10/12/18 13:59:19                                                                   Main Document
                                                                                                                                                PgExhibit B
                                                                                                                                                    19 of 22
                                                                                                                                                                   Notice Parties Service List
                                                                                                                                                                   Served as set forth below


 MMLID                     NAME                                         ADDRESS 1                                 ADDRESS 2                         ADDRESS 3                            ADDRESS 4            CITY                 STATE    POSTAL CODE    COUNTRY                            EMAIL               METHOD OF SERVICE
 2961675   3Megawatt GmbH                             Buchberger Str. 1                                                                                                                              Geretsried                            82538        Germany                                                 First Class Mail
 5864923   3Megawatt Gmbh                             David L. London, Esq.                       London Law LLC                         1790 30th Street, Suite 425                                 Boulder                CO             80301                                                                First Class Mail
 5864814   8minuteenergy SPV1 LLC                     c/o Cogency Global Inc.                     850 New Burton Rd., Suite 201                                                                      Dover                  DE             19904                                                                First Class Mail
2545871    8minutenergy SPV1, LLC                     111 Woodmere Road, Suite 250                                                                                                                   Folsom                 CA             95630                                                                First Class Mail
2561721    8minutenergy SPV1, LLC                     5455 Wilshire Blvd.                         Ste. 2010                                                                                          Los Angeles            CA             90036                                                                First Class Mail
                                                                                                                                         Calle Barcelona, Bloque C, Lote 
5865506    Abogados Y Asesores S. De R.L.             Edificio Rofisa II                          Col. Lomas del Guijarro Sur            15                                                          Tegucigalpa                                        Honduras                                                First Class Mail
2966128    Accent Design, PLLC                        184 C.R. Howard Road                                                                                                                           Loving                 NM             88256                                                                First Class Mail
5865510    Addleshaw Goddard                          Milton Gate                                 60 Chiswell Street                                                                                 London                                EC1Y4AG      United Kingdom                                          First Class Mail
2965989    Antelope Valley Cattle & Milling Co.       P.O. Box 2468                                                                                                                                  Lancaster              CA             93539‐2468                                                           First Class Mail

 4005998 Applus (Shanghai) Quality Inspection         Attn: Mia Liu                               Jucheng Industrial Park, Building 23   3999 Xiu Pu Rd                                              Shanghai               Nan Hui        201315       China            mia.liu@applus.com                     First Class Mail and Email
         Applus (Shanghai) Quality Inspection Co., 
2544441 Ltd.                                          3999 Xiu Pu Rd                              Nan Hui, Building 23                   Jucheng Industrial Park                                     Shanghai                              201315       China                                                   First Class Mail

2554824 Arizona Solar Wave                            Bryan Thomas McCormick                 12 West Main Street                                                                                     Mesa                   AZ             85201                         bryan@arizonasolarwave.com             First Class Mail and Email
2961847 Astrom Technical Advisors S.L.                Calle Serrano 8 3º Izq.                                                                                                                        MADRID                 NC             28001        Spain                                                   First Class Mail
5865472 Atersa Grupo Elecnor                          P. Ind. Juan Carlos I                  Av de la Foia, 14                           Almussafes                                                  Valencia                              46440        Spain                                                   First Class Mail
5865473 Axial Sistemas Solares, S.L                   C/Riu Vinalopo, 23. P.I. Pata del Cid.                                                                                                         Quart de Poblet                       46930        Spain                                                   First Class Mail
6446132 B. Bosch S.A.                                 Av. Americo Vespucio 2150              Santiago, Quilicura,                                                                                    Región Metropolitana                               Chile                                                   First Class Mail
2960629 Build Native, Inc.                            201 Cole St                                                                                                                                    Austin                 TX             78737‐9590                                                           First Class Mail
        BURNELL CONTROLS (KENT) LTD T/A               11 MASTHEAD, CAPSTAN COURT, CROSSWAYS 
2960634 BURNELL SWITCHGEAR & CONTROL                  BUSINESS PARK                                                                                                                                  DARTFORD               Kent           DA2 6QG      United Kingdom                                          First Class Mail

 2563437   Burr & Tiegs Electrical                    3888 Industry Blvd # 23                                                                                                                        Lakeland               FL             33811                         Belectrical@verizon.net                First Class Mail and Email
 2960679   Burr & Tiegs Electrical                    3888 Industry Blvd                          Unit 2                                                                                             Lakeland               FL             33811‐1340                                                           First Class Mail
2558168    Burr & Tiegs Electrical Contracting Inc    4426 Holden Rd                                                                                                                                 Lakeland               FL             33811                                                                First Class Mail
 5865416   Citibank N. A. Uruguay                     11000 Montevideo                                                                                                                               Misiones                                           Uruguay                                                 First Class Mail
 2563716   Citiguard, Inc.                            9301 CORBIN AVE                             #1800                                                                                              NORTHRIDGE             CA             91324‐2508                                                           First Class Mail
 6031330   City of Brockton                           Attn: Anthony Zeoli, City Clerk             Brockton City Hall                     45 School Street                                            Brockton               MA             02301                                                                First Class Mail
 5865418   City Of Brockton                           Finance Office                              45 School Street                                                                                   Brockton               MA             02301                                                                First Class Mail
 6031331   City of Brockton                           Attn: Martin Brophy, Treasurer/Collector    Brockton City Hall                     45 School Street                                            Brockton               MA             02301                                                                First Class Mail
 5865406   Claro & Cia                                Av. Apoquindo 3721, 14th floor                                                                                                                 Santiago                              755 0177     Chile                                                   First Class Mail

2432876 Clean Energy of America Group, Inc.           18455 Burbank Blvd 100                                                                                                                         Tarzana                CA             91356‐6624                    info@cleanenergyofamerica.com          First Class Mail and Email

 2432866   Clean Energy of America Group, Inc.        22801 Ventura Blvd. #202                                                                                                                       Woodland Hills         CA             91364                         info@cleanenergyofamerica.com          First Class Mail and Email
 5865408   Clean Energy of America Group, Inc.        5550 TOPANGA CANYON BLVD STE 280                                                                                                               WOODLAND HILLS         CA             91367                                                                First Class Mail
2563908    Cochran Inc                                PO Box 33524                                                                                                                                   Seattle                WA             98133                                                                First Class Mail
 6446122   Cochran Inc.                               12500 N. Aurora Avenue                                                                                                                         Seattle                WA             98133‐1518                                                           First Class Mail
                                                                                                                                                                                                                                                                         carolyn.vartanian@wolterskluwer.co, 
 5715322   CT Corporation                             111 Eighth Ave 13th Floor                                                                                                                      New York               NY             10011                         kim.vieira@wolterskluwer.co            First Class Mail and Email
 2564145   CT Corporation                             PO Box 4349                                                                                                                                    Carol Stream           IL             60197‐4349                                                           First Class Mail
 2552921   DAC Beachcroft                             Portwall Place                              Portwall Lane                                                                                      Bristol                               BS1 9HS      United Kingdom                                          First Class Mail
2560759    DAC Beachcroft LLP                         100 Fetter Lane                                                                                                                                London                                EC4A 1BN     United Kingdom                                          First Class Mail
2503850    DAC Beachcroft LLP                         Attn: Attorney Handling SunEdison matters   6‐8 Bouverie St                                                                                    London                                Ec4y ‐8ax    United Kingdom                                          First Class Mail
2967475    DAC Beachcroft LLP                         Portwall Place                              Portwall Lane                                                                                      Bristol                               BS1 9MS      United Kingdom                                          First Class Mail

 2064604   Datareef, LLC                              1185 S. Loafer Drive                                                                                                                           Woodland Hills         UT             84653                         marianne@datareef.com                  First Class Mail and Email
 2963063   DataReef, LLC                              5252 Edgewood Dr., Ste. 175                                                                                                                    Provo                  UT             84604                                                                First Class Mail
 2933393   DataReef, LLC                              5252 North Edgewood Drive                   Suite 165                                                                                          Provo                  UT             84604                                                                First Class Mail
 2961322   Dennis and Bonnie McPadden                 70 Route 106                                                                                                                                   North Springfield      VT             05150‐9747                                                           First Class Mail
 5865359   Effective Environmental                    945 E Pleasant Run Road                                                                                                                        Lancaster              TX             75146                                                                First Class Mail
 5864988   Endeavor Staffing LLC                      730 Main Street, Suite 2D                                                                                                                      Millis                 MA             02054                                                                First Class Mail
 2564590   Endeavor Staffing LLC                      730 Main Street                             Suite D                                                                                            Millis                 MA             02054                                                                First Class Mail
2547075    Endeavor Staffing, LLC                     55 Keveney Lane, Suite 101                                                                                                                     Yarmouthport           MA             02675                                                                First Class Mail
4005980    Far East Cable                             Attn: Jason Han                             No.8,Yuandong Road                     Gaocheng, Town                                              Yixing City            P.R.           214257       China                                                   First Class Mail
 6446110   Far East Cable Co. Ltd.                    No.6 Far East Avenue                                                                                                                           Yixing                                214257       China                                                   First Class Mail
 2564789   Feeney Wireless LLC                        PO Box 2549                                                                                                                                    Eugene                 OR             97402                                                                First Class Mail

 2138012   FirstMark Advantage, LLC                   PO Box 297 (125A Old Coach Rd)                                                                                                                 New Boston             NH             03070                         kevin@firstmarkadvantage.com           First Class Mail and Email
 2963108   FirstMark Advantage, LLC                   125A Old Coach Road                                                                                                                            New Boston             NH             03070                                                                First Class Mail
 6446099   FirstMark Advantage, LLC                   25 Coriander Way                                                                                                                               Goffstown              NH             03045                                                                First Class Mail
 5864809   Five Star Impact LLC                       13516 S Palawan Way                                                                                                                            Riverton               UT             84065                                                                First Class Mail
 2556428   Forlexco                                   2920 N Green Valley Pkwy Ste 514                                                                                                               Henderson              NV             89014                                                                First Class Mail
 5865333   Forlexco                                   2920 N. Green Valley Parkway                Building 5, Suite 511                                                                              Henderson              NV             89014                                                                First Class Mail
6446100    Forlexco (under CitiEnergy, LLC)           2309 W. Cone Blvd. Suite 200                                                                                                                   Greensboro             NC             27408                                                                First Class Mail
 5865336   Frank W. Nichols And Celestia              Address on file                                                                                                                                                                                                                                           First Class Mail
 2966094   Global Power Gas & Electric LLC            1880 N CONGRESS AVE STE 331                                                                                                                    BOYNTON BEACH          FL             33426‐8678                                                           First Class Mail
 2933383   Global Power Gas & Electric LLC            208 N Orem Blvd                                                                                                                                Orem                   UT             84057                                                                First Class Mail
 5865314   Global Power Gas & Electric LLC            2290 10th Ave                               Suite 401                                                                                          Lakeworth              FL             33461                                                                First Class Mail
2552423    Global Power Gas & Electric LLC‐NVT        2290 10th Ave, Suite 202                                                                                                                       Lake Worth             FL             84057                                                                First Class Mail
 5865318   Green Care Companies Inc.                  30100 Valley Center Rd.                                                                                                                        Valley Center          CA             92082                                                                First Class Mail




              In re: SunEdison, Inc., et al.
              Case No. 16‐10992 (SMB)                                                                                                                                      Page 1 of 4
                                                                16-10992-smb                                   Doc 5576                          Filed 10/12/18 Entered 10/12/18 13:59:19                                                                                    Main Document
                                                                                                                                                             PgExhibit B
                                                                                                                                                                 20 of 22
                                                                                                                                                                                Notice Parties Service List
                                                                                                                                                                                Served as set forth below


MMLID                     NAME                                            ADDRESS 1                                          ADDRESS 2                              ADDRESS 3                             ADDRESS 4                     CITY               STATE          POSTAL CODE      COUNTRY                           EMAIL              METHOD OF SERVICE
5864810 Greenbiz Group Inc.                              350 Frank H. Ogawa Plaza, Suite 800                                                                                                                                Oakland                   CA                 94612                                                                First Class Mail
                                                                                                             Attn: Jennifer V. Doran, Esq., Kevin J. 
 4352387   Gundin, Francisco Perez                       Hinckley, Allen & Snyder LLP                        O’Connor, Esq.                             28 State Street                                                     Boston                    MA                 02109                                                                First Class Mail
 2554628   Hart Tech LLC                                 3863 S. Valley View Blvd. #2                                                                                                                                       las vegas                 NV                 89103                                                                First Class Mail
2553510    Hart Tech LLC ‐ Authorized Installer          7345 S Durango Drive                                #B107‐394                                                                                                      Las Vegas                 NV                 89113‐3653                                                           First Class Mail
3072250    HSEF Seguridad y Salud S.L.                   Calle Antonio Agustín 4, local                                                                                                                                     Zaragoza                                     50002          Spain                                                 First Class Mail
 2960754   HSEF Seguridad y Salud, S.L.                  La Cala Mijas                                       Calanova Sea And Gof, Bl. 1                Apart. 12                                                           MIJAS                     SC                 29650          Spain                                                 First Class Mail
 2550780   HSEF Seguridad y Salud, S.L.                  La Cala Mijas, Calanova Sea & Golf B1, A121                                                                                                                        Mijas                                        29649          Spain                                                 First Class Mail

3072211 Hwang Mok Park PC                                9th Floor, Shinhan Bank Building, 20, Sejong‐       daero 9‐gil, Jung‐gu                                                                                           Seoul                     100‐724                           Korea            csnam@hmplaw.com                     First Class Mail and Email
                                                                                                                                                        9th floor, Shinhan Bank Building 
 5864885 Hwang Mok Park PC                               HMP LAW                                             Colin Nam                                  20                                Sejong‐daero 9‐gil, Jung‐gu       Seoul                                        4513           Korea                                                 First Class Mail
 5865291 Hwang Mok Park PC                               2‐KA Taepyung‐RO120                                 Chung‐Ku                                                                                                       Seoul                     KR                 100‐724        South Korea                                           First Class Mail
         Hybrid Electric Building Technologies Irvine 
 2569081 2, LLC                                          461 2nd Street                                      Suite 452                                                                                                      San Francisco             CA                 94107                           susank@advmicrogrid.com              First Class Mail and Email
         Hybrid‐Electric Building Technologies Irvine 
 6446087 1, LLC                                          c/o Corporation Service Company                     251 Little Falls Drive                                                                                         Wilmington                DE                 19808                                                                First Class Mail
         Hybrid‐Electric Building Technologies Irvine 
 2547649 1, LLC                                          25 Stillman Street, Suite 200                                                                                                                                      San Francisco             CA                 94107                                                                First Class Mail
         Hybrid‐Electric Building Technologies Irvine 
 6446088 2, LLC                                          c/o Corporation Service Company                     251 Little Falls Drive                                                                                         Wilmington                DE                 19808                                                                First Class Mail
 5865284 Industrial Specialty Services                   91473 Collections Center Dr.                                                                                                                                       Chicago                   IL                 60693                                                                First Class Mail
 5865287 Ingenieria Mecano S.L.                          Avenida Canovas del Castillo                        no 6, 1st planta                                                                                               Malaga                                       29016          Spain                                                 First Class Mail
 2553699 INGENIERIA MECANO S.L.                          Canovas del Castillo n?6                            1? Planta, Oficina 3B Edif Calafate                                                                            Malaga                                       29016          Spain                                                 First Class Mail
2560080 INSTALACIONES NEGRATIN SL                        CALLE CAPILEIRA 14                                  POLIGONO INDUSTRIAL DEL JUNCARIL                                                                               PELIGROS                                     18210          Spain                                                 First Class Mail
2960903 INSTALACIONES NEGRATIN SL                        C/ Capileira, Nº 14, Polígono Industrial Juncaril   18210 Peligros                                                                                                 Granada                                                     SPAIN                                                 First Class Mail

2080799 Instalaciones Negratin, S.L.                     14 C/Capileira‐ PI Jucaril                                                                                                                                         Peligros (Granada)                           18210          Spain            aayuso@negzatin.com                  First Class Mail and Email

 2080799 Instalaciones Negratin, S.L.                    Mendoza Ruiz Abogados, S.L.                         24,40 D‐ C/ Martinez Canpos                                                                                    Granada                                      18002          Spain            mmendoza@mendozaabogadcs.es          First Class Mail and Email
 5865282 International Equipment Leasing Inc.            P.O. Box 150                                                                                                                                                       Avenel                    NJ                 07001                                                                First Class Mail
2963171  International Equipment Leasing, Inc.           210 East Essex Ave. PO Box 482                                                                                                                                     Avenal                    NJ                 07001                                                                First Class Mail
 5865272 Irrevocable Trust Of William B                  9190 West Olympic Boulevard                         Suite 409                                                                                                      Beverly Hills             CA                 90212                                                                First Class Mail
         Jiang Yin Free Newenergy Electric Power 
 5864980 Investment Co., Ltd.                            N059 Shenxin Road Harbor Street                                                                                                                                                                                 214443         CHINA                                                 First Class Mail
         Jiang Yin Free Newenergy Electric Power 
2966068 Investment Co.,Ltd                               59 Shenxin Lingang Economic                         Development Zone                                                                                               Jiangyin                                     214443         China                                                 First Class Mail
 6446083 Jiangsu 1 Touch Business Services Ltd.          Room 117 Jinggang Edifice                           Zhangjiagang Free Trade Zone                                                                                   Jiangsu                                                     China                                                 First Class Mail

4005969 Jiangsu 1‐Touch Business Service Lt              Attn: Bill Hu                                       Building #8,No. 334, JiuLong Rd            Zhujiajiao Town, Qingpu                                             Shanghai                                                    China            ssongmould@126.com                   First Class Mail and Email

 4005970 Jiangyin Jianhe Steel                           Attn: President or General Counsel                  No.169, Xihuan Road, Xinqiao Town,                                                                             Jiangyin                  Jiangsu Province                  China            alan@chinabaoli.com.cn               First Class Mail and Email
2431677 Jiangyin Jianhe Steel Co., Ltd.                  Du Jia Jie                                          No. 27, Xinhua Rd., Xinqiao Town                                                                               Jiangyin                                     214426         China                                                 First Class Mail

2503882    Kim & Chang                                   Attn: Attorney Handling SunEdison matters           223 Naeja‐Dong                             Chongro‐Ku                                                          Seoul                                        110‐720        South Korea      lawkim@kimchang.com                  First Class Mail and Email
2507224    KIM & CHANG                                   Address on file                                                                                                                                                                                                                                                                      First Class Mail
5865255    Kim & Chang                                   Naeja‐Dong Jongno GU223                                                                                                                                            Seoul                     KR                 110720         South Korea                                           First Class Mail
2960581    Kingsley, Bruce W.                            Address on file                                                                                                                                                                                                                                                                      First Class Mail
                                                                                                                                                                                                                                                                                                         mmoruno@klbgroup.com, 
2139237 KLB GROUP PERFORMANCE EVERYDAY, S.L Avda. Can Fatjó dels Aurons, 9, planta 4                                                                                                                                        Sant Cugat del Vallès                        08174          Spain            barias@klbgroup.com                  First Class Mail and Email
                                                                                                                                                                                                                                                                                                         mmoruno@klbgroup.com, 
2139181 KLB Group Performance Everyday, S.L              dba KLB Group                                 Avda. Can Fatjo del Aurons, 9, planta 4                                                                              Santa Cugat del Valles                       08174          Spain            Barias@klbgroup.com                  First Class Mail and Email
                                                         Avda CAN FATJO DEL AURONS 9, piso 4 , puerta                                                                                                                                                 SANT CUGAT DEL 
2553694    KLB Group Performance Everyday, S.L.          1                                                                                                                                                                  BARCELONA                 VALLES          08174             Spain                                                 First Class Mail
2961515    KLB Group Performance Everyday, S.L.          Avda. Can Fatjó dels Aurons, 9 ‐ 4ª planta    Parque Empresarial A‐7                                                                  Sant Cugat del Vallès        Barcelona                                 08174             Spain                                                 First Class Mail
 2555085   Leap Consulting                               111 Chester Avenue                                                                                                                                                 Toronto                   ON              M4K 2Z8           Canada                                                First Class Mail
2538939    LEAP CONSULTING LLC                           36 SHADY MEADOW CT                                                                                                                                                 SAINT CHARLES             MO              63304                                                                   First Class Mail

3085134 Manufacturas Braux S.L.                          30 Calle Garcia Barbon Piso 1 Ofc 2                                                                                                                                Vigo                      Pontevedra         36201          Spain            hmate@braux.es, comercial@braux.es   First Class Mail and Email

 3085134   Manufacturas Braux S.L.                       HIll, Betts & Nash LLP                              14 Wall Street, Suite 5H                                                                                       New York                  NY                 10005                           jkleiner@hillbetts.com               First Class Mail and Email
 2554428   Manufacturas Braux S.L.                       Paseo Arco de Ladrillo, 88 planta 1                                                                                                                                Valladolid                                   47008          Spain                                                 First Class Mail
 2961799   Manufacturas Braux S.L.                       Paseo Arco de Ladrillo, 88 planta 1                                                                                                                                VIGO PONTEVEDRA                              47008          Spain                                                 First Class Mail
 6446071   MC Tech Co. Ltd.                              4th Floor, Yangjang Building                        1438‐18 Seocho‐dong                        Seocho‐gu                                                           Seoul                                                       South Korea                                           First Class Mail
2500506    Meins Consulting S.L.                         Attn: Customer service (CH)                         C/ Hernán Cortés,  62.                     Polígono Industrial Los Villares       37184 Villares de la Reina   Salamanca                                    37184          Spain                                                 First Class Mail
4005966    MEINS CONSULTING S.L.                         Attn: Jesus Heras Parra                             C/ Hernan Cortes, 2‐4, POL. IND.           VILLARES DE LA REINA                                                Province of Salamanca                        37184          Spain                                                 First Class Mail
                                                                                                             2‐4 C/ Hernán Cortes ‐ Pol. Ind.Los                                                                            Villares de la Reina 
 3086407   Meins Consulting, S.L.                        Julian Herrero                                      Villares                                                                                                       (Salamanca)                                  37184          Spain            julian.herrero@meins.es              First Class Mail and Email
 5864808   Meins Consulting, S.L.                        Hill Betts & Nash LLP                               14 Wall Street, Suite 5H                                                                                       New York                  NY                 10005                                                                First Class Mail
 5865209   MP Km Golding Ltd                             The Nest, Butts Ln                                                                                                                                                 Rodney Stoke              Cheddar            BS27 3UW       United Kingdom                                        First Class Mail
 2960942   Negratin Renewable SL                         C/ Capileira 14, Pgno. Ind. Juncaril                                                                                                                               PELIGROS                  PA                 18210          Spain                                                 First Class Mail
2080809    Negratin Renewable, S.L.U.                    14 ‐ C/Capileira ‐ P.I. Juncaril                                                                                                                                   Peligros (Granada)                           18210          Spain                                                 First Class Mail
2080809    Negratin Renewable, S.L.U.                    Mendoza Ruiz Abogados, S.L.                         24, 4‐D‐ C/ Martinez Campos                                                                                    Granada                                      18002          Spain                                                 First Class Mail
 6446066   Northeast Solar Services                      136 Elm Street                                                                                                                                                     Hatfield                  MA                 01038                                                                First Class Mail




              In re: SunEdison, Inc., et al.
              Case No. 16‐10992 (SMB)                                                                                                                                                       Page 2 of 4
                                                            16-10992-smb                        Doc 5576                     Filed 10/12/18 Entered 10/12/18 13:59:19                                                                    Main Document
                                                                                                                                         PgExhibit B
                                                                                                                                             21 of 22
                                                                                                                                                       Notice Parties Service List
                                                                                                                                                       Served as set forth below


 MMLID                         NAME                                     ADDRESS 1                              ADDRESS 2                  ADDRESS 3                          ADDRESS 4                   CITY               STATE     POSTAL CODE    COUNTRY                         EMAIL            METHOD OF SERVICE
 2554819   Northeast Solar Services                   1 North Ave                                                                                                                               Burlington            MA             01803                                                          First Class Mail
2963296    Omni Logistics Inc.                        3525 Arden Road, Ste. 200B                                                                                                                Hayward               CA             94545                                                          First Class Mail
 2960560   Omni Logistics, Inc.                       15912 International Plaza Drive                                                                                                           Houston               TX             77032                                                          First Class Mail
 2961594   Orbis Terrarum Projects                    79 Albasanz St.                         Nave 1                                                                                            Madrid                               28037        Spain                                             First Class Mail
 5865185   Orbis Terrarum Projects                    C/Cronos 20,P‐3, L‐6                                                                                                                      Madrid                               28037        Spain                                             First Class Mail
2432794    ORBIS TERRARUM PROJECTS S.L.               C/  ALBASANZ                            79 NAVE 1                                                                                         Madrid                               28037        SPAIN                                             First Class Mail
2566903    Pacific Gas & Electric                     245 Market St, Mail Code N7R                                                                                                              San Francisco         CA             94105                                                          First Class Mail
2961618    Pacific Gas & Electric                     5555 Florin Perkins Rd                                                                                                                    Sacramento            CA             95826‐4815                                                     First Class Mail

 2667367   PACIFIC GAS & ELECTRIC COMPANY             RACHAEL ADAMS, BANKRUPTCY               PO BOX 8329                                                                                       STOCKTON              CA             95208                         RMPC@PGE.COM                     First Class Mail and Email
 2566904   Pacific Gas & Electric Company             Payment Research                        P.O. Box 997310                                                                                   Sacramento            CA             95899‐7310                                                     First Class Mail
 2503970   Pacific Gas & Electric Company             Attn: President or General Counsel      77 Beale Street                  PO Box 770000                                                    San Francisco         CA             94177                                                          First Class Mail
2548764    Pacific Gas & Electric Company             Box 997300                                                                                                                                Sacramento            CA             95899‐7300                                                     First Class Mail
2566902    Pacific Gas and Electric                   BP MPP‐Payment Processing Center        885 Embarcadero Drive                                                                             West Sacramento       CA             95605                                                          First Class Mail
3091706    Perez Gundin, Francisco J                  Calle Abruego 1, Pozuelo de Alarcon                                                                                                       Madrid                                            Spain                                             First Class Mail
 5865166   Power Electronics Corp.                    Leonardo Da Vinci 24‐26, P.T. Paterna                                                                                                     Valencia                             46980        Spain                                             First Class Mail
 5864865   Power Electronics Corp.                    Akerman LLP                             Andrea S. Hartley                Three Brickell City Centre         98 Southeast Seventh Street   Miami                 FL             33131                                                          First Class Mail

3089492 Power Electronics USA                         c/o Andrea S. Hartley, Esq.             Akerman LLP                      98 SE 7th Street                   Suite 1100                    Miami                 FL             33131                         andrea.hartley@akerman.com       First Class Mail and Email
2567131 Power Electronics USA, Inc.                   4777 N. 44th Ave                                                                                                                          Phoenix               AZ             85031                                                          First Class Mail

3091486 Prime Solar Source, LLC                       175 Grandview Avenue                                                                                                                      Monsey                NY             10952                         sbrodie@hespsolar.com            First Class Mail and Email

 3091486   Prime Solar Source, LLC                    Susan Brodie                            400 Rella Blvd                                                                                    Suffern               NY             10901                         sbrodie@hespsolar.com            First Class Mail and Email
 4209018   Prime Solar Source, LLC                    7 Cedar St                                                                                                                                Ramsey                NJ             07446                                                          First Class Mail
 2503783   Prime Solar Source, LLC                    c/o Gluck Walrath LLP                   Attn: Andrew Bayer               4428 River View Plaza                                            Trenton               NJ             08611                                                          First Class Mail
 4005950   Prime Solar Source, LLC                    c/o Saddle Brook Energy Services, LLC   1 Kalisa Way, Suite 101                                                                           Paramus               NJ             07652                                                          First Class Mail
2961229    Prime Source Solar LLC                     10025 US Hwy. 264 Alternate                                                                                                               Middlesex             NC             27557                                                          First Class Mail
2567184    Prime Source Solar LLC                     15 Wayne Street                                                                                                                           Jersey City           NJ             07302                                                          First Class Mail
 5865160   Prosolia Siglo XXI                         Calle Ángel Lozano 18, 1º izq                                                                                                             Alicante                             03001        Spain                                             First Class Mail
 2961470   PROSOLIA SIGLO XXI                         Pol. Ind. San Vicente, 69                                                                                                                 Ontinyent             Valencia       46870        Spain                                             First Class Mail
 2965964   Prosolia Siglo XXI                         Pol. Ind. San Viconic Ctra.             Ontinyent                                                                                         San Vicente                          46870        Spain                                             First Class Mail
2550922    PROSOLIA SIGLO XXI SLU                     Pol. Ind. San Viconic Ctra.             Ontinyent                                                                                         San Vicente                          46870        Spain                                             First Class Mail
2554740    PV Guru Inc ‐ Authorized Installer         1444 17th St. Suite 2                                                                                                                     Santa Monica          CA             90404                                                          First Class Mail
 5865152   PV Guru Inc.                               1444 17th St., Suite 200                                                                                                                  Santa Monica          CA             90404                                                          First Class Mail
 6446052   PV Guru Inc.                               18922 S Broadway                                                                                                                          Gardena               CA             90248‐4604                                                     First Class Mail
 2966153   PV Guru Inc.                               550 S. Wadsworth Blvd Suite 410                                                                                                           Lakewood              CO             80226                                                          First Class Mail
2961236    PV Guru Inc.‐SOLAR                         1260 E Phillips Blvd                                                                                                                      Pomona                CA             91766                                                          First Class Mail
 5865156   R. M. Young Company                        2801 Aero Park Drive                                                                                                                      Traverse City         MI             49686                                                          First Class Mail

 3071903   Renew Energy Group                         Attn Eric Doak                          740 NW 12th AVE                                                                                   Portland              OR             97209                         mckell@spreadinggoodenergy.com   First Class Mail and Email
 2558821   Renew Energy Group                         1307 Mt. Pisgah                         #10                                                                                               Walnut Creek          CA             94596                                                          First Class Mail
2961256    Renew Energy Group‐NVT                     416 South Bell Avenue                                                                                                                     Ames                  IA             50010                                                          First Class Mail
 2966026   Ritch, Mueller, Heather Y Nicolau          Blvd Manuel Avila Camacho 24            Piso 20 Lomas De Chapultepec                                                                      Mexico City                                       Mexico                                            First Class Mail
                                                      492 / 6 ‐ A, Sarkar Samakulam, 
6446046    Samraj Engineering Control (Pvt) Ltd.      Kurumbapalayam P.O,                     Saravanampatty, Sathy Road                                                                        Coimbatore                           641035       India                                             First Class Mail
2543824    Samraj Engineering Control Private         167/2, Mettu Palayam village, Echoo     Sri Perumpudur taluk                                                                              TN                    TN             631604       India                                             First Class Mail
2545248    Samraj engineering controls pvt lim        167/2, mettupalayam Village, Echoor     Thenneri, Sriperumbudurtaluk                                                                      Kanchi                TN             631604       India                                             First Class Mail
6446047    Schenker, Inc.                             150 Albany Avenue                                                                                                                         Freeport              NY             11520                                                          First Class Mail
2567664    Schenker, Inc.                             Post Office Box 894219                  Ste B                                                                                             Los Angeles           CA             90189‐4219                                                     First Class Mail

2521783    SCHENKER‐BTL                               ROUTE DU MOLE 2‐3 C E 214                                                                                                                 GENNEVILLIERS CEDEX   FR             92637        France                                            First Class Mail
 2567742   Shafer Landfill Trust                      c/o de maximis, inc.                    450 Montbrook Lane                                                                                Knoxville             TN             37919                                                          First Class Mail
 6446048   Shandong Sunway Steel Building Co.         No. 858, North of Yikang Avenue,        Shanguo South Road,              Tengzhou, Zaozhuang                                              Shandong                                          China                                             First Class Mail
2135889    Shandong Sunway Steel Building Co., Ltd.   Echo Li                                 Marketing Director               No. 858 North of Yikang Road                                     Tengzhou              Shandong       27750        China                                             First Class Mail
 5865115   Shine Up Solar LLC                         5740 Menorca Dr                                                                                                                           San Diego             CA             92124                                                          First Class Mail
 2963373   Shinsung Solar Energy Co., Ltd.            8 Daewangpangyo‐ro 395, Bundang‐gu,     Seongnam‐si                                                                                       Gyeonggi‐do                          463‐420      South Korea                                       First Class Mail
 2542985   SHINSUNG SOLAR ENERGY CO.LTD.,             8 DAEWANGPANGYO.RO 395 BUNDANGGU                                                                                                          SEONGNAM SI           KR             463420       South Korea                                       First Class Mail
 5864983   Sino‐American Silicon Products             No. 8. Industrial East Road 2           Hsinchu Science Park                                                                              Hsinchu               Taiwan         30078        TAIWAN, R.O.C.                                    First Class Mail
 2541962   SINO‐AMERICAN SILICON PRODUCTS INC.        NO.1 SEC.2 LIGONG 1ST ROAD              WUJIE TOWNSHIP                                                                                    YILAN COUNTRY         TW             268          Taiwan                                            First Class Mail
 5865102   Starhub Ltd.                               67 Ubi Avene 1, #05‐01 StarHub Gree                                                                                                       Singapore                            408942       Singapore                                         First Class Mail

 2138030   SunFusion Solar Electric, Inc.             Sandy Ellard                            9020 Kenamar Dr #204                                                                              San Diego             CA             92121                         sandy@sunfusionsolar.com         First Class Mail and Email
2561382    SunFusion Solar Electric, Inc‐EFF          7766 Arjons Dr, Ste B                                                                                                                     San Diego             CA             92126                                                          First Class Mail
 6446028   Sung Ju Co. Ltd.                           1817 Jungang‐daero                      Geumjeong‐gu                     Gangseo‐gu                                                       Busan                                31161        Korea                                             First Class Mail
2963427    Sung Ju Co., Ltd.                          1391‐6                                  Joong‐Dong                                                                                        Gwang Yang City       Jeollanam‐Do                Korea                                             First Class Mail
 6446029   Sunlight Solar Energy                      90 Hamilton Street                                                                                                                        New Haven             CT             06511                                                          First Class Mail
2556500    Sunlight Solar Energy‐NVT                  50 SE Scott St #13                                                                                                                        Portland              OR             97702                                                          First Class Mail
2551385    Sunlight Solar Energy‐NYRS                 7935 E Burnside St                                                                                                                        Portland              OR             97215‐1546                                                     First Class Mail
2556501    Sunlight Solar Energy‐SOLAR                818 SW 3rd Ave.                                                                                                                           Portland              OR             97204                                                          First Class Mail
 6446030   Sustainable Energy Systems                 4509 Metropolitan Court                 Unit H                                                                                            Frederick             MD             21704                                                          First Class Mail




              In re: SunEdison, Inc., et al.
              Case No. 16‐10992 (SMB)                                                                                                                          Page 3 of 4
                                                      16-10992-smb                                 Doc 5576                           Filed 10/12/18 Entered 10/12/18 13:59:19                                                                    Main Document
                                                                                                                                                  PgExhibit B
                                                                                                                                                      22 of 22
                                                                                                                                                                    Notice Parties Service List
                                                                                                                                                                    Served as set forth below


MMLID                            NAME                              ADDRESS 1                                   ADDRESS 2                             ADDRESS 3                            ADDRESS 4                CITY           STATE       POSTAL CODE      COUNTRY                          EMAIL                METHOD OF SERVICE
                                                                                                                                                                                                                                                            Central Hong 
4010543 Synergy Innovations Pte Ltd             Synergy Innovations Trading Ltd                  Beneficiary Bank: Hang Seng Bank Ltd     83 De Voeux Road                                                                                                  Kong                                                   First Class Mail
4005937 Synergy Innovations PTE Ltd             Attn: David Chan                                 No 90, Chuang Ye Lu, Yi Hai Square       East Block 3201                                              Shenzhen              Guangdong                      China                                                  First Class Mail
                                                                                                                                                                                                       Huang Pu District, 
4010543 Synergy Innovations Pte Ltd             Synergy Innovations Trading (Shanghai) Co,.Ltd No 277, Dong Tai Rd, Unit 2007             International Plaza Block B                                  Shanghai City                         200021         China                                                  First Class Mail
 6446032 Synergy Innovations PTE Ltd.           B‐3/ 58 First Floor Sector 6                      Near Ambedkar Hospital                  Gate no 3,Rohini                                             Singapore                             049705         Singapore                                              First Class Mail
                                                Infocity, Unit No‐12, Plot‐35636, Hightechi City 
3072284 Tech Mahindra Limited                   Layout                                                                                                                                                 Hychabad              Telangana       500 081        India            AccountsReceivable@techmahinda.com    First Class Mail and Email

2948113 Tech Mahindra Limited                   Plot No ‐ 01, Phase III, Hinjewadi                                                                                                                     Oune                  Maharashtra     411057         India            accountsreceivable@techmohindra.com   First Class Mail and Email
                                                                                                                                          Plot No ‐ 01, Rajiu Gandhi 
2948113 Tech Mahindra Limited                   Makarand Shrikrishna Shete                       General Manager (finance)                Infotech Park,Phase III              Hinjewadi               Pume                  Moharashtra     411057         India            makarand.shete@techmahindra.com       First Class Mail and Email
                                                                                                                                                                                                       Hyderabad, Telangana 
2961097    Tech Mahindra Limited                Plot no.22 to 25 & 27 to 34,                                                                                                                           State                                 500081         India                                                  First Class Mail
2961098    Tech Mahindra Ltd                    Plot No. 1, Phase III                                                                                                                                  Pune ‐ 411 057                                       India                                                  First Class Mail
2963436    Tech Mahindra Ltd,                   Gateway Building Apollo Bunder                                                                                                                         Mumbai                                400 001        India                                                  First Class Mail
2568373    Thunderbird Logistics                Interstate Capital Corp.                         P.O. Box 915183                                                                                       Dallas                TX              75391‐5183                                                            First Class Mail
5865064    Thuraisingham, Ravi                  Address on file                                                                                                                                                                                                                                                    First Class Mail
2555893    TK HVAC & Electrical Services        11910 N Olive St.                                                                                                                                      El Mirage             AZ              85335                                                                 First Class Mail
6031316    Town of Grafton                      Attn: Jessica L. Gomez, Treasurer/Collector      Grafton Memorial Municipal Center        30 Providence Road                                           Grafton               MA              01519                                                                 First Class Mail
6031315    Town of Grafton                      Attn: Kandy Lavallee, Interim Town Clerk CMC     Grafton Memorial Municipal Center        30 Providence Road                                           Grafton               MA              01519                                                                 First Class Mail
5864828    Town of Grafton                      Kremer Law LLC                                   Ginny S. Kremer                          9 Damonmill Square, Suite 4A4                                Concord               MA              01742                                                                 First Class Mail
                                                Timothy P. McInerney, ICMA‐CM, Town 
 5864827   Town of Grafton                      Administrator                                    30 Providence Road                                                                                    Grafton               MA               01519                                                                First Class Mail
 2568445   Town of Holliston                    Tax Office                                       P.O. Box 6737                                                                                         Holliston             MA               01746                                                                First Class Mail
 6446026   Town of Holliston                    Town Hall                                        703 Washington Street                    Room 103                                                     Holliston             MA               01746‐1803                                                           First Class Mail
 5865041   Triple Crown Solar Structures Inc.   940 Windham Court, Suite 7                                                                                                                             Youngstown            OH               44512‐5060                                                           First Class Mail
 2569101   Triple Crown Solar Structures Inc.   940 Windham Ct                                                                                                                                         Mars                  OH               44512                                                                First Class Mail
 5865034   Tuv Sud Cert & Test China Shh        NO. 88, Heng Tong Road                                                                                                                                 Shanghai                            20 200070        China                                                  First Class Mail
 2560412   UCPC Limited                         Unit 21 Barnwell Business Park, Barnwell Drive                                                                                                         Cambridge                              CB5 8UZ       United Kingdom                                         First Class Mail
2560710    UCPC Ltd                             Suite A Floor 1                                  Mount Pleasant House                     Huntington Road                                              Cambrige                               CB3 0RN       United Kingdom                                         First Class Mail
6446017    Unirac Inc.                          1411 NE Broadway Blvd                                                                                                                                  Albuquerque           NM               87102‐1545                                                           First Class Mail

 2132765   Unirac, Inc.                         1411 Broadway Blvd NE                                                                                                                                  Albaquerque           NM              87102                           bill.beckelhimer@unirac.com           First Class Mail and Email
 5864894   Woongjin Energy                      Attn: Nathan                                     37, Techno 2‐ro,                                                                                      Yuseong‐Gu            Daejeon         34012          South Korea                                            First Class Mail
 5864994   Woongjin Energy                      37, Gwanpyeong‐dong                              Techno 2‐ro                                                                                           Yuseong‐Gu            Daejoen         305‐509        South Korea                                            First Class Mail
2536272    WOONGJIN ENERGY CO LTD               1316 GWANPYEONG DONG YUSEONG‐GU                                                                                                                        DAEJEON CITY          KR              305‐509        South Korea                                            First Class Mail
3130730    Woongjin Energy Co. Ltd.             Blank Rome                                       Attn: Gregory G. Vizza, Esquire          One Logan Square                     130 North 18th Street   Philadelphia          PA              19103‐6998                                                            First Class Mail
3130729    Woongjin Energy Co. Ltd.             Blank Rome                                       Attn: Michael B. Schaedle, Esquire       The Chrysler Building                405 Lexington Avenue    New York              NY              10174‐0208                                                            First Class Mail
                                                                                                                                                                                                                                                            Republic of 
3082940 Woongjin Energy Co., Ltd.               37 Techno 2‐ro., Yuseong‐gu                                                                                                                            Daejeon                               34012          Korea                                                  First Class Mail

 4005935 Zeewoo Tech Corp.                      Attn: Robin(H.B) Lim                             No.1304, STX‐W Tower,#615‐3              Guro‐Dong, Guro‐Gu                                           Seoul                                 152‐865        South Korea      robin@zeewootech.com                  First Class Mail and Email
6446013 Zeewoo Tech Corp.                       1304 Stx W. Tower 615                            3 Guro Dong, Guro Gu                                                                                  Seoul                                 152 865        Korea                                                  First Class Mail
                                                                                                                                          Zhengzhou Area, Free Trade Test 
 6446014 Zhengzhou XSD Mach.                    No. 49 Jinshui East Road                         Building 3‐C, 14th Floor, Room 285       Zone                                                         Zhengzhou             Henan                          China                                                  First Class Mail
2136655 ZhengZhou XSD Machinery Co., Ltd.       9 Boxue                                                                                                                                                ZhengZhou, HeNan                      450046         China                                                  First Class Mail
                                                                                                 Intersection of Jinnan San Road and 107 
4005936 Zhengzhou XSD Machinery Co.,Ltd.        Attn: John Zhang                                 Road                                                                                                  ZhengZhou             Henan           450000         China                                                  First Class Mail
 5864984 Zhonghuan SemiconductorCorporation     No. 12 East Haitai Road                          Huayuan Industrial Park                  Hi‐tech Industrial Zone                                      Tianjin                               300384         CHINA                                                  First Class Mail




              In re: SunEdison, Inc., et al.
              Case No. 16‐10992 (SMB)                                                                                                                                       Page 4 of 4
